whitehouse hotel limited_partnership qhr holdings-new orleans ltd tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date on remand from the u s court_of_appeals for the fifth circuit for further proceedings in accordance with its opinion in 615_f3d_321 5th cir vacating and remanding 131_tc_112 we reconsider the value of the qualified_conservation_contribution made by w and whether on account of that con- tribution w is subject_to an accuracy-related_penalty on account of a substantial or gross_valuation_misstatement held value of contribution determined deduction over- stated this opinion supplements our opinion in 131_tc_112 vacated and remanded 615_f3d_321 5th cir verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner held further overstatement is gross_valuation_misstatement held further accuracy-related_penalty applicable because reasonable_cause for underpayment_of_tax not shown gary j elkins yvonne chalker and thomas m beh for petitioner jeffrey s luechtefeld for respondent contents supplemental opinion discussion i introduction ii approaches to valuation a cost approach comparing petitioner’s historic cost to mr roddewig’s in general b income approach cost estimate terra cotta reproduction cost external obsolescence land value conclusion introduction in general conclusion c comparable-sales approach introduction disregard of sales of nonlocal comparable properties highest_and_best_use second-best use conclusion iii effect of the servitude a introduction b the conveyance introduction parties’ arguments discussion c conclusion iv valuation of the servitude v valuation_misstatement_penalty a introduction b discussion verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports testimony of mr drawbridge court of appeals’ counsel petitioner’s burden the revac appraisal form_8283 investigation reliance on advice and counsel conclusion c conclusion vi conclusion appendix supplemental opinion the qualified halpern judge this case is before us on remand from the u s court_of_appeals for the fifth circuit_court of appeals for further proceedings in accordance with its opinion in 615_f3d_321 5th cir 131_tc_112 whitehouse i the case arose on account of the parties’ disagreement as to the value of contribution made by whitehouse hotel limited_partnership partnership when in it conveyed a qualified_real_property_interest viz a perpetual conservation restriction to preservation alliance of new orleans inc d b a preservation resource center of new orleans prc a louisiana nonprofit corporation the court_of_appeals instructed us to reconsider our finding as to the value of the contribution and our determination sustaining an accuracy-related_penalty conservation at our request the parties filed supplemental briefs in which they were to address both issues that we had identi- fied and issues that they might identify unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule ref- erences are to the tax_court rules_of_practice and proce- dure background we incorporate herein by this reference the facts that under the heading findings_of_fact we found in whitehouse i t c pincite including the stipulation of facts verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner supplemental stipulation of facts and second supplemental stipulation of facts which we do not believe the court_of_appeals disturbed we summarize pertinent facts and por- tions of our opinion in whitehouse i for the benefit of the reader the partnership the maison blanche and kress buildings the ritz-carlton agreement the partnership is a louisiana limited_partnership formed in on date the partnership acquired a parcel of improved real_property in new orleans louisiana on the square block bordered by canal burgundy iberville and dauphine streets principally the parcel consisted of a historic building the maison blanche building built between and two annexes one built in the 1920s and the other built in the 1950s and the land under all at the time the partnership acquired the parcel the first through third floors of the maison blanche building were under lease to maison blanche inc for use as a department store the les- see had previously prepaid rent for a term ending in the upper floors of the building were vacant the partner- ship agreed to pay dollar_figure million for the parcel plus additional_amounts based on the partnership’s net_cash_flow and net capital proceeds in date the partnership paid an additional dollar_figure in cancellation of its obligation to pay those additional_amounts and for other things in sep- tember the partnership bought out the remaining term of the lease for dollar_figure and obtained the right to use the maison blanche name the maison blanche building consists of a base level and an eight-level u-shaped tower exterior street facades of the maison blanche building consist almost entirely of glazed terra cotta some interior portions of the building eg interior courtyard areas are primarily constructed of white glazed brick with less extensive terra cotta ornamentation the maison blanche building fronts on canal street the maison blanche building is adjacent to the vieux carre french quarter neighborhood of new orleans it is in both the vieux carre national historic_district and the canal street historic_district which is part of the central business district the central business district historic dis- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports trict landmark commission determined that the maison blanche building is a building of major architectural impor- tance on date the partnership and the ritz- carlton hotel co l l c ritz-carlton entered into agree- ments under which the partnership agreed to renovate the maison blanche building and the as-yet-unacquired neigh- boring kress building and ritz-carlton agreed to operate a ritz-carlton hotel in the renovated buildings ritz-carlton was to receive certain fees and expense reimbursements in exchange for its services on or about date the partnership purchased additional property in the same block as the maison blanche building including the kress building which is adjacent to the maison blanche building and the kress parking garage the kress building was built in consists of six levels and fronts on canal street the partnership paid dollar_figure mil- lion for the additional property dollar_figure million allocable to the kress building treating all of the partnership’s expenditures to assemble the maison blanche-kress parcel as having been made in december dollar_figure dollar_figure dollar_figure dollar_figure to assemble the parcel partnership paid the the maison blanche building its annexes the kress building and the kress parking garage were ultimately developed into a 452-room ritz-carlton hotel and into other hotel facilities the ritz-carlton hotel and associated facili- ties commenced operations on date the servitude on date valuation_date the partnership conveyed certain of its rights in the maison blanche building to prc the conveyance was by act of donation of perpetual real rights conveyance a copy of the conveyance excluding exhibits is appended hereto in summary the conveyance provides that the owner ie the partnership intends to convert the maison blanche building described as the improvement improvement to distinguish it from the underlying land into a hotel there is no servitude or other encumbrance that would limit the rights conveyed verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner the rights conveyed described as the servitude servitude are conveyed in perpetuity the servitude relates to cer- tain exterior surfaces of the improvement referred to as the facade facade the owner will maintain the facade in a good and sound state of repair without permission the owner will do nothing in or to the facade that would alter its appearance and prc has the right to require the owner to maintain the facade on date the convey- ance was filed for registry in the conveyance records of the parish of orleans la rev stat ann sec petitioner tax_matters_partner claims that the servitude was created in accordance with the express statutory provi- sions of la rev stat ann sec la rev stat ann sec provides for the creation of a perpetual real right burdening the whole or any part of immovable_property including but not limited to its facade in favor of an entity formed exclusively for certain public purposes pertinent por- tions of that section are set out in the margin the charitable_contribution and respondent’s examination on account of the conveyance of the servitude to prc the partnership claimed a charitable_contribution_deduction of la rev stat ann sec provides in part creation of real right for educational charitable or historic purposes a the owner of immovable_property may create a perpetual real right burdening the whole or any part thereof of that immovable_property including but not limited to the facade exte- rior roof or front of any improvements thereon to any corporation trust community chest fund or foundation organized and operated exclusively for religious scientific literary chari- table educational or historical purposes no part of the net_earnings of which inure to the ben- efit of any private_shareholder_or_individual or to the united_states the state of louisiana or any political_subdivision of any of the foregoing a real right established pursuant hereto may additionally obligate the owner of the immovable_property as is necessary to fully execute the rights granted herein b a real right created pursuant to this section shall be binding on the grantor his heirs successors assigns and all subsequent owners of the immovable_property regardless of the fact that the grantee does not own or possess any interest in a neighboring estate or the fact that the real right is granted to the grantee and not to the estate of the grantee the fact that the real right was not created as a part of a common development or building plan devised by an ancestor in title of the grantor c a real right created under the authority of this section shall be granted by authentic act and shall be effective against third parties when filed for registry in the conveyance records of the parish in which the immovable_property is located any right or obligation imposed on the owner of the immovable_property by the real right created pursuant hereto including any af- firmative obligation established therein shall be enforceable by the grantee through judicial pro- ceeding by actions for injunctions or damages brought by the grantee verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports dollar_figure5 million on its form_1065 u s partnership return of income form_1065 respondent examined the form_1065 and determined that the dollar_figure5 million charitable_contribution_deduction should be reduced by dollar_figure5 million since the partnership had not established that the loss of value on account of the conveyance of the ser- vitude exceeded dollar_figure million on account of the size of his reduction in value respondent determined that an accuracy- related penalty under sec_6662 is applicable this pro- ceeding in which petitioner challenges both respondent’s reduction in value of the charitable_contribution_deduction and the accuracy-related_penalty followed expert testimony as to the value of the servitude the parties agree that the partnership is entitled to a charitable_contribution_deduction for on account of its conveying the servitude to prc they disagree as to the amount of the deduction because they disagree as to the value of the servitude the parties relied exclusively on expert testimony to establish the value of the servitude petitioner called as its expert witness richard j roddewig whom we accepted as an expert with respect to the valu- ation of conservation easements and the site selection feasibility and valuation of hotels mr roddewig is a real_estate appraiser and attorney he is a member of the appraisal institute and he holds its mai designation he con- ducts his appraisal business from chicago illinois he obtained a temporary license from the state of louisiana as a certified general real_estate appraiser for the purpose of making his appraisal here under consideration before reaching his conclusion as to the loss in value occasioned by the partnership’s conveyance of the servitude to prc some- times value of the servitude he spent four to six days in new orleans his staff made additional visits mr roddewig’s previous appraisal experience in louisiana con- sisted of two or three preliminary appraisals made in the early 1980s of preservation easement grants in new orleans and a market feasibility study for a site in lafayette lou- isiana we received his written report dated date as his direct testimony verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner respondent called as his expert witness richard dunbar argote whom we accepted as an expert with respect to commercial real_estate appraisal mr argote is licensed by the state of louisiana as a certified general real_estate appraiser and as a real_estate broker like mr roddewig he is a member of the appraisal institute and holds its mai des- ignation mr argote has been appraising real_estate in lou- isiana for over years from to he appraised between and buildings in and around new orleans that were to be used as or converted into hotels about of those appraisals were of buildings located within the cen- tral business district or the vieux carre over the years mr argote has appraised every building within the same square as the maison blanche building he has appraised the maison blanche building on three prior occasions after addressing objections we received his written report dated date as his direct testimony each expert arrived at an opinion as to the fair_market_value of the servitude by making the before and after comparison contemplated by the applicable regulations see sec_1_170a-14 income_tax regs petitioner’s expert mr roddewig determined the requisite before and after values in three different ways he relied primarily on a reproduction cost approach and an income approach but he also used in part a comparable-sales approach he deter- mined that the appropriate parcel of property to value was the maison blanche building the 1920s and 1950s annexes and the kress building maison blanche-kress parcel he determined the following before- and after-restriction values before-restriction values cost approach adjusted_income approach comparable-sales approach dollar_figure big_number big_number after-restriction values cost approach adjusted_income approach comparable-sales approach dollar_figure big_number - - - verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports he determined no after-restriction comparable-sales- approach value because he found no directly relevant after- restriction sales taking into account his three approaches but giving significant weight to the adjusted_income approach because of the purported uniqueness in new orleans of the maison blanche-kress parcel he reached the following ultimate determinations as to the before- and after- restriction values of the maison blanche-kress parcel and the value of the servitude value of the servitude before-restriction value after-restriction value dollar_figure big_number difference ie fair_market_value of the servitude big_number respondent’s expert mr argote relied exclusively on a comparable-sales approach he concluded that the before- restriction value of the maison blanche building was dollar_figure million and the after-restriction value was dollar_figure million he determined that the value of the servitude was zero not- withstanding mr argote’s opinion that the value of the ser- vitude was zero respondent did not ask that we find that the value was any less than the dollar_figure million he determined in his examination highest_and_best_use in whitehouse i we acknowledged that the fair_market_value of property is determined by taking into account the highest_and_best_use of that property on the valuation_date whitehouse i t c pincite citing 87_tc_389 we explained that the experts differed on whether the conveyance changed the highest_and_best_use of the property each valued we stated mr roddewig determined the highest_and_best_use of the maison blanche- kress parcel before the conveyance was a mixed use development including a ritz-carlton hotel with rooms of them above the kress building an additional all-suites hotel with approximately rooms and retail use on the first two floors and mezzanine of the maison blanche building he determined that the highest_and_best_use of the maison blanche-kress parcel after the conveyance was different in that the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner opportunity to add up to additional hotel rooms above the kress building had been eliminated that difference contributed to his conclusion that under both the cost and income approaches the fair_market_value of the maison blanche-kress parcel was reduced on account of the conveyance mr argote believes the highest_and_best_use of the maison blanche building both before and after the conveyance was use as a hotel not necessarily a ritz-carlton hotel with retail_space whitehouse i t c pincite essential to mr roddewig’s opinion was his belief that the conveyance eliminated the possibility of constructing hotel rooms above the kress building considering the question to be one of local louisiana law we found that on the evi- dence before us the conveyance created no charge on the kress building in favor of prc id pincite therefore we stated petitioner has failed to show that the highest_and_best_use of the maison blanche-kress parcel after the conveyance differed from its highest_and_best_use before the conveyance on account of the conveyance’s depriving the partnership of the ability to add hotel rooms above the kress building id pincite we concluded mr roddewig erred in his opinion that the highest_and_best_use of the maison blanche-kress parcel differed after the conveyance on account of the partnership’s disability to add hotel rooms above the kress building id we stated that we would take that error into account in considering his valuation conclu- sions id our analysis of value mr roddewig failed to persuade us that dollar_figure million and dollar_figure million are reliable estimates of the before- and after- restriction reproduction costs respectively of the maison blanche-kress parcel or that the resulting value of the ser- vitude is dollar_figure million we therefore disregarded petitioner’s cost approach in determining the value of the servitude id pincite because we believed that that there was a risk of error inherent in the income approach as applied by mr roddewig and we had reliable alternative evidence of value arrived at by the comparable-sales approach we also rejected petitioner’s income approach in determining the value of the servitude id pincite we relied exclusively on the comparable-sales approach to determine the value of the servitude id pincite of note we rejected mr verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports roddewig’s use of nonlocal comparables id pincite and his adjustment for the higher room rates expected at a ritz- carlton hotel price point adjustment id pincite we found a before-restriction value for the maison blanche building under the comparable-sales approach of dollar_figure id pincite we accepted mr argote’s determination that the after- restriction value of the maison blanche building under the comparable-sales approach is dollar_figure million and found accordingly id pincite we found the difference dollar_figure to be the fair_market_value of the servitude on the valuation_date id pincite valuation-misstatement penalty on the basis of our determination of the value of the ser- vitude we concluded that the partnership had overstated the value of the servitude on the form_1065 by more than and therefore it had made a gross_valuation_misstatement id pincite we found no reasonable_cause for the misstatement id we therefore sustained application of an accuracy-related_penalty under sec_6662 on the basis of a gross_valuation_misstatement id discussion i introduction in sum the court_of_appeals stated we erred in declining to consider the maison blanche and kress buildings’ highest_and_best_use in the light of both the reasonable and probable con- dominium regime and the reasonable and probable combination of those buildings into a single functional unit both of which foreclosed the real- istic possibility for valuation purposes that the kress and maison blanche buildings could come under separate ownership this combination affected the buildings’ fair_market_value whitehouse ii f 3d pincite it instructed us as follows as to our tasks on remand the effect of the easement’s impact on the property’s fair_market_value such as prohibiting building additional rooms on top of the kress building is a question of fact for the tax_court to decide on remand there- fore we vacate its valuation and remand for reconsideration of the ease- ment’s value as discussed supra in making this valuation on remand the tax_court should among other things reconsider the experts’ reports and valuation methods including inter alia using non-local comparables and verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner their conclusions regarding highest_and_best_use as a luxury or non-luxury hotel id it also included among our tasks reconsideration if nec- essary of our penalty determination id pincite we shall undertake our tasks as follows first we shall reconsider whether the before and after values of the encum- bered property are best arrived at under the comparable- sales approach to valuation rather than the cost approach or the income approach in doing so we shall explain our reli- ance in applying the comparable-sales approach on properties in the vieux carre and the central business district which implicates our consideration of the highest_and_best_use of the maison blanche building second we shall explain our conclusion that the servitude did not deprive the partnership of the ability to add stories above the kress building we shall however make an additional finding on the bases that the servitude did so deprive the partnership and the pending combination of the maison blanche and kress buildings made unlikely separate ownership of the two buildings finally we shall revisit the penalty ii approaches to valuation a cost approach in general we have reconsidered mr roddewig’s testimony regarding the value of the servitude under the reproduction cost approach and because we find it unreliable continue to accord it no weight in its supplemental brief petitioner suggests that in whitehouse i we may have implied that the reproduction cost approach should never be used to value historic properties that is not our position in whitehouse i t c pincite we stated we have in the past questioned the suitability of the reproduction cost approach when applied to value older historic structures dorsey v commissioner tcmemo_1990_242 losch v commissioner tcmemo_1988_230 for example reproduction cost is of little assistance if no one would think of reproducing the property 338_us_396 with respect to the maison blanche building we continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports the maison blanche building was built between and it is true that the servitude obligates the building’s owner to repair the facade and structural elements of the building if they are damaged in the case of a total loss or destruction of the building however the servitude provides owner shall promptly remove all debris and trash and properly maintain the land owner must obtain donee’s written approval of and prior con- sent to any construction or reconstruction of the maison blanche building as provided herein whitehouse i t c pincite we concluded petitioner has failed to convince us that not- withstanding the historic significance of the maison blanche building the owners of the building would want to or would be required to reconstruct that 100-year-old structure if it were destroyed id the simple explanation for petitioner’s failure of proof on that score is that it cannot show that it would be a reason- able business venture to reproduce so old a building indeed the reproduction cost approach is in general problematic for determining the value of a historic_structure the problem is described thus in the section of the powell treatise on real_property dealing with how valuation and appraisal methods vary for conservation easements the cost approach to valuation encounters substantial difficulties when applied to historic structures virtually its only application in the conserva- tion easement context the reproduction cost of an historic building usu- ally bears little relationship to its present economic value such cost is usually far in excess of the cost of construction of a similarly sized modern structure and may reflect the price of materials and workmanship that are no longer readily available richard r powell powell on real_property sec_34a pincitea-54 m wolf ed the treatise concludes its discussion of the appropriateness of the reproduction cost approach to valuing historic improve- ments to land as follows t his method of valuation has substantial disadvantages in the best of cir- cumstances its utility has been questioned and it should be used with care if it is used at all in connection with the appraisal of structures sub- ject to conservation easementsdollar_figure footnote one authority has concluded the assumption often reflected in the opinions of the highest courts that replaceable property is usually worth its replacement cost minus conventional deductions for depreciation is utterly unwarranted and is constantly belied by business experience bonbright the valuation of property emphasis in original as a general proposition r eproduction cost should be utilized only in those limited instances in which no other method of valuation will verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner yield a legally and economically realistic value for the property great atlantic and pacific tea co v kiernan n y 2d n y s 2d n e 2d id in accord with the authority cited by the powell treatise the court_of_appeals has said that for the reproduction cost approach to be appropriate there must be a showing that substantial reproduction would be a reasonable business ven- ture 276_f2d_248 5th cir the court_of_appeals further observed that where the reproduction cost approach is inapposite reproduction cost evidence generally should be excluded from jury trials such as in condemnation proceedings because such evidence almost invariably tends to inflate valuation id fn ref omitted this is so the court continued because the reproduction cost of a structure sets an absolute ceiling on the market price of that structure a ceiling which may not be and most frequently is not even approached in actual market negotiations id fn ref omitted following that line of reasoning the court_of_appeals for the eighth circuit has stated the rule more generally for the reproduction cost appropriately to have an impact on the value equation the taxpayer must establish ‘a probative cor- relation between it and fair_market_value ’ 839_f2d_420 8th cir quoting rainier cos v commissioner t c memo rev’g and remanding 86_tc_66 see also crocker v commissioner tcmemo_1998_204 same with respect to replacement cost citing estate of palmer thus without a showing by petitioner that reconstruction of the maison blanche building if destroyed would be a reasonable business venture petitioner has failed to convince us that there is a probative correlation between mr roddewig’s estimate of the reproduction cost of the maison blanche building and the fair_market_value of that property and while that might be a sufficient basis to disregard mr roddewig’s testimony concerning cost we believe that there are additional reasons for doing so which we discussed in whitehouse i and which we summarize here verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports comparing petitioner’s historic cost to mr roddewig’s cost estimate in whitehouse i t c pincite we questioned whether mr roddewig’s estimate of a before-restriction value of dollar_figure million for the maison blanche-kress parcel correlated with its market_value because of the huge difference between his estimate of its before-restriction reproduction cost-dollar_figure million-and what the partnership actually paid for the parcel no more than two years earlier-slightly more than dollar_figure million after reviewing his list of reasons for the increase in value of the maison blanche building we stated simply put we cannot reconcile mr roddewig’s report of a new orleans real_estate market enjoying at best stable growth with his explanation of 291-percent appreciation in the value of the maison blanche-kress parcel id pincite- we are still of that conclusion terra cotta reproduction cost mr roddewig was of the opinion that the reproduction cost of the maison blanche building shell and the kress building on the valuation_date before depreciation and obsolescence was dollar_figure million of that total estimated cost of reproduc- tion he attributed dollar_figure5 million to reproducing the terra cotta facade on the maison blanche building because we found that he insufficiently supported his terra cotta repro- duction cost estimate his testimony as to that cost being the only evidence of it in the record and because that estimate was the major element of his reproduction cost estimate we gave no weight to his conclusion that the total cost to reproduce the maison blanche building shell and the kress building is dollar_figure million mindful of the fact that since the conveyance the partnership has spent dollar_figure2 million repairing and restoring the terra cotta facade plus dollar_figure to repair damage from hurricane katrina we still accord mr roddewig’s testimony as to the reproduction cost of the maison blanche building shell and the kress building no in passing we note that in considering the correlation we did not take into account either expert’s opinion as to the highest_and_best_use of the maison blanche-kress parcel we merely considered the relative prices as evidence of the correlation or lack thereof between the time- adjusted cost of acquiring the parcel and mr roddewig’s estimate of the cost of reproducing it verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner weight because of the inadequacy of his testimony as to the terra cotta reproduction cost external obsolescence in both his before- and after-restriction calculations of reproduction cost mr roddewig deducted an amount to reflect external obsolescence of the before-restriction depreciated reproduction cost and of the after-restriction depreciated reproduction cost dollar_figure and dollar_figure respectively he described the before-restriction external obsolescence as resulting from the designation of the maison blanche-kress parcel as part of the canal street historic_district he described his doubling of that figure to reflect after-restriction external obsolescence as resulting from his judgment of the added burden imposed on the owner of the parcel by the servitude we refused to rely on his judgment alone that the enforcement of the provisions of the servitude double the cost of external obsolescence we explained that our lack of confidence in his judgment was based on our impression that his dollar_figure million estimate of the before-restric- tion value of the maison blanche-kress parcel defied reason for convenience we set forth the analysis of his testimony that we made in 131_tc_112 615_f3d_321 5th cir his testimony is based upon estimates which he obtained from terra cotta industry specialists rather than from his own experiencedollar_figure the estimated cost is not detailed or broken down mak- ing it impossible for us to know what is and is not included and how the cost was determined while the terra cotta specialists he relied on may be highly qualified he has not articulated the facts relied on by and the reasoning of those specialists which prevents us from properly evaluating both their and his conclusions see estate of palmer v commissioner tcmemo_1992_48 quoting mertens law of federal income_taxation sec_59 pincite dollar_figure 14mr roddewig’s testimony with respect to how many specialists he relied on is inconsistent note to the table in his written report labeled segregated cost analysis before preservation easement maison blanche hotel complex ritz-carlton hotel -building shell only-as of de- cember explains that the terra cotta reproduction cost has been estimated based on calculations from terra cotta specialists note to that written report explains the costs used by us to calculate the reproduction cost of the maison blanche exterior were determined based upon multiple calls with mr pete pederson of gladding mcbean terra cotta between feb- ruary and date we cannot determine how many terra cotta specialists mr roddewig consulted we shall continue to use the term specialists although we are uncertain as to whether there was one or more mertens law of federal income_taxation sec_59 pincite a common fallacy in offering opinion evidence is to assume that the opinion is more important than the facts to have any persuasive force the opinion should be expressed by a person quali- fied in background experience and intelligence and having familiarity with the property and the valuation problem involved it should also refer to all the underlying facts upon which an intelligent judgment of valuation should be based the facts must corroborate the opinion or the opinion will be discounted fn refs omitted verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports whitehouse i t c pincite we added we need not rely on the unsupported opinion of an expert witness citing 130_tc_170 aff ’d 601_f3d_763 8th cir id pincite the relevant authority of the court_of_appeals is in accord e g 422_f3d_221 5th cir an expert’s opinion must be supported to provide substantial evidence ‘a claim cannot stand or fall on the mere ipse dixit of a credentialed witness ’ quoting archer v warren s w 3d tex ct app we have reconsidered and do not believe we erred in questioning and refusing to rely on mr roddewig’s judgment that the enforcement of the provisions of the servitude doubles the cost of external obsolescence land value in moving from his before- to his after-restriction value mr roddewig reduced his estimate of the cost of land by dollar_figure million because the conveyance had reduced the partner- ship’s interest in the maison blanche-kress parcel to less than a fee simple interest and he believed the partnership had lost the right to construct rooms above the kress building we shall address his second reason infra in whitehouse i t c pincite we conceded for the sake of argument that a servitude requiring maintenance of a building’s facade would survive and affect the value of the underlying land if that land were wiped clean of the building id his testimony that the price of each comparable should be adjusted down by to reflect the effect of the servitude was supported only by his opinion which we did not find persuasive and did not accept id here we again cited hol- man v commissioner t c pincite signifying that we need not rely on the unsupported testimony of an expert wit- ness accord guile f 3d pincite additionally as with our consideration of his testimony with respect to external obsolescence we lack confidence in his judgment on account of what we consider to be his overvaluation of the before- restriction value of the maison blanche-kress parcel we con- tinue not to accept his downward adjustments verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner conclusion we reject mr roddewig’s testimony regarding the value of the servitude under the reproduction cost approach not only because that approach is in general problematic for deter- mining the value of a historic_structure and in particular problematic here where petitioner has failed to show that reconstruction the maison blanche building were destroyed would be a reasonable business venture but also because we lack confidence in some of mr roddewig’s unsup- ported conclusions if moreover we need not and should not rely on a substan- tially flawed and inappropriate valuation method where we have another method that provides a more accurate valu- ation of the servitude as discussed infra b income approach introduction in whitehouse i t c pincite we summed up our grounds for rejecting petitioner’s income approach to valuing the servitude as follows the risk of error inherent in the income approach as applied by mr roddewig in this case together with the fact that we have reliable alternative evi- dence of value arrived at by the comparable sales approach is sufficient grounds for us to reject the income approach and we do we have reconsidered and come to the same conclusion in general while on the valuation_date the partnership and ritz- carlton had entered into agreements under which the partnership agreed to renovate the maison blanche and kress buildings and ritz-carlton agreed to operate a hotel therein on that date there had been no renovation and there was no hotel indeed all that was valuable with respect to the maison blanche building was its shell since the rehabilitation plan for the building was to remove all interior partitions as well as mechanical and electrical sys- tems id pincite n the income approach to valuation is based on the premise that the subject property’s market_value is measured by the present_value of the future income verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports its owners can expect to realize e g 92_tc_958 aff ’d without published opinion 921_f2d_280 9th cir the subject property’s future cashflows are estimated and the present_value of those cashflows is determined on the basis of an appropriate risk-adjusted rate of return see eg estate of heck v commissioner tcmemo_2002_34 mr roddewig described the process as follows in our income approach before considering the preservation and con- servation easement the rehabilitation costs have been based upon the actual proposed rehabilitation costs as of december of operating revenues operating costs and expenses and profits associated with the proposed ritz-carlton hotel project have been determined based upon analysis of the actual real_estate marketplace in the new orleans cbd central business district and elsewhere and then inserted into a computerized discounted cash_flow model the resulting discounted_present_value is the price that could be paid for the maison blanche building the 1950s addition and the kress building in their deteriorated condition prior to rehabilitation as of december of and before considering the preservation and conservation_easement the result is the most probable price that a purchaser would be willing to pay for the unrehabilitated maison blanche complex prior to considering the impact of the preserva- tion easement in short mr roddewig input data to his computer model and the output he represents is the most probable price that a willing buyer would be willing to pay for the maison blanche-kress parcel sans the servitude the seemingly mechanical nature of the process should not obscure the fact that mr roddewig’s estimate of the most probable price is a probabilistic expression a point estimate of value resulting from an analysis of a considerable number of underlying data even if we accept that according to his analysis of the data the model has generated the most prob- able price that a willing buyer would pay how much con- fidence should we place in that estimate how confident should we be that the most probable price that a willing buyer would pay is not substantially less or more than the price indicated by mr roddewig’s model many of the data the after-restriction approach is similar but as mr roddewig testified inputting to the model additional costs and delays due to the burden of the servitude and adjusting capitaliza- tion and discount rates to reflect new risks associated with imposition of the servitude the indi- cated value of the servitude is of course the difference between the before- and after-restriction approaches verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner mr roddewig relied on eg occupancy rates were as yet unknown he relied on industry data for many of his inputs eg room revenues food and beverage revenue telephone revenue some risks are obvious eg the hotel might not be finished on schedule occupancy might be less than expected the hotel might not fetch dollar_figure at the end of ignoring the servitude moreover in estimating construction costs and hotel receipts and expenses alone mr roddewig made hundreds of assumptions involving amounts both large dollar_figure in construction_period interest and small dollar_figure-a-night telephone revenue from occupied rooms each carrying with it some risk of error he has provided us with no measure of the overall risk of error in his conclusion of the most probable price that a willing buyer would pay our own calculations see whitehouse i t c pincite show that relatively minor changes in only a few of his assumptions would have large bottom-line effects without some measure of the overall risk attendant to his model’s output that we might examine and with our own conclusions as to the sensitivity of his model’s output to relatively minor changes we were and remain hesitant to attach any weight to that output ie most probable price that a willing buyer would pay especially in the light of the availability of com- parable-sales data as to value mr argote did not use the income approach he testified that as applied to the maison blanche building the income approach relied upon too many assumptions thus making it prone to error he believes as we determined that even a small change in estimated construction costs the timing of those costs the length of time to complete construction esti- mated income estimated expenses capitalization rate or dis- count rate could substantially affect the present_value arrived at using a discounted cashflow analysis petitioner in its supplemental brief points us to cases in which we approved the income approach to valuing income- and apparently it was not finished on schedule mr roddewig assumed that construction would end on date and the hotel would open the next day date peti- tioner makes no objection to respondent’s proposed finding of fact that the hotel commenced op- erations on date and we have so found see institute of business appraisers a deep dark secret date by rand curtiss http index a-deep-dark-secret last visited date sug- gesting that when the number of variables in a business valuation increases the uncertainty of the value of the business as a whole increases because of the interrelationship of the vari- ables verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports generating properties e g gross v commissioner tcmemo_1999_254 when properly applied a discounted cash- flow analysis is a reliable tool for financial analysis aff ’d 272_f3d_333 6th cir two of the cases that petitioner refers us to are cases in which we actually ignored the income approach applied by at least one appraiser in each case in determining the fair_market_value of an encum- brance dorsey v commissioner tcmemo_1990_242 preferring acquisition_cost to establish the pre-encumbrance value of the building and reducing it by to reflect the loss in value attributable to the encumbrance illustrating in an appendix how our result was approximately the same as under the taxpayer’s expert’s income approach and 85_tc_677 relying in part on each expert’s testimony but not placing any weight on the value arrived at under the income_method it is true that we have used the income approach the sub- division method to account for the loss of development potential resulting from the restrictions imposed by a con- servation easement e g 87_tc_892 trout ranch llc v commissioner tcmemo_2010_283 aff ’d 493_fedappx_944 10th cir clemens v commissioner tcmemo_1992_436 in those instances we found that the loss in value due to imposition of the conservation restriction stemmed from the change in the number of lots that could be sold with the number and value of those lots determined by the comparable-sales approach being the principal points of disagreement we had sufficient information from the experts that we were com- fortable in evaluating and adjusting their analyses to produce valuations in which we had confidence see eg symington v commissioner t c pincite certainly we are not hostile to the income approach to determining value and we have accepted and applied it in determining the value of conservation easements see eg id subdivision method although it is not favored if com- parable-sales data are available see eg 72_tc_1113 aff ’d 649_f2d_264 4th cir as we said in whitehouse i t c pincite the usefulness of the income approach diminishes as the quality of the evidence of the income-producing potential of the property usually evidence of its past performance verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner diminishes it has been judged an unsatisfactory valuation method for property that does not have a track record of earnings see 73_tc_266 ndollar_figure rejecting capitalization-of-income approach where corporation had just come into existence 60_tc_80 rejecting capitalization-of-income approach where coal fields were not yet developed and operational on date for valuation aff ’d without published opinion 500_f2d_1400 3d cir 50_tc_236 rejecting real_estate_valuation based on capitalization-of-income approach in favor of market_value established by recent sales aff ’d 406_f2d_288 2d cir see also eg 979_f2d_1187 7th cir t he law is clear in wisconsin that when comparable-sales evidence is avail- able income evidence should not be admitted income evidence is generally considered too speculative as it depends upon too many contingencies to be reliable for determining fair_market_value 769_f2d_79 2d cir on the most basic level the future income calculations were too speculative since green mountain had not operated any business at montpelier for over a decade the court_of_appeals has also approved a trial court’s excluding income-generating pro- posals from the consideration of value where the evidence showed that the proposals were too speculative to contribute to market_value 953_f2d_886 5th cir what these cases establish is that the reliability of the income approach depends on the underlying facts eg whether there is an ongoing business on the valuation_date the quality of the evidence and whether evidence of com- parable sales was available we have explained our general hesitancy with respect to mr roddewig’s model on the basis of his failure to quantify the risk inherent in the conclusion he draws from it moreover he did not capitalize the income of an ongoing business he identified the property that he was to value as the shell of the maison blanche building the maison blanche building did have an income history on the valuation_date mr roddewig disregarded that history in applying his model to value of the building verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports and for that property comparable-sales data were available we felt and still do that there is simply too much uncertainty and unquantified risk associated with mr roddewig’s application of the income approach for us to accept at face value his value conclusions resulting from that approach we do not intend to write a rule for facade cases in general nor do we rule out the income approach in some of those cases we deal here only with the facts testimony before us one significant problem with respect to mr roddewig’s income approach that is specific to the facts before us is that a large portion of the change in annual operating costs that he projected is attributable to annual_additions to a facade replacement reserve on the basis of an estimate of terra cotta replacement costs that we found to be unreliable whitehouse i t c pincite we also faulted mr roddewig for inadequately explaining among other costs an almost dollar_figure million architect’s fee approximately dollar_figure million for a development fee interest real_estate_taxes etc a project management fee of approximately dollar_figure million and a financing fee of approximately dollar_figure million finally we had a major problem with his failure adequately to explain the change in his assumed capitalization and discount rates id pincite we pointed out that if we reduce his increase in both his capitalization and discount rates by a reduction the value he calculated for the servitude would be reduced by close to dollar_figure million id conclusion to sum up mr roddewig used a computer model employing a discounted cashflow analysis to arrive at both before- and after-restriction present values for the maison blanche-kress parcel the difference being his estimate under the income approach of the value of the servitude we have no difficulty with the process where we have difficulty is with petitioner’s call to trust on their face mr roddewig’s judgments as to values to be input to his model certainly there are risks associated with those values but we are not informed as to the magnitude of those risks either individ- mr roddewig estimated the cost of replacing the facade to be dollar_figure of which the cost of terra cotta would be dollar_figure whitehouse i t c pincite verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner ually or in total we have also described specific concerns that we have with certain of the values mr roddewig input to his model together we think those factors are sufficient that we need give no weight to his income approach in deter- mining the value of the servitude finally there is the fact that during the trial petitioner asked us to take judicial_notice of the pending bankruptcy of the partnership on date the date the petition was filed the bankruptcy proceeding commenced on date and it was brought under chapter of the u s bank- ruptcy code in the u s bankruptcy court for the eastern district of louisiana case no petitioner ref- erenced the bankruptcy in support of its claim that pursuant to sec_7491 the partnership lacked sufficient net_worth such that petitioner was not excluded from shifting the bur- den of proof to respondent see sec_7491 and while subsequent events generally are not considered in fixing fair_market_value they may be considered to the extent that they were reasonably foreseeable on the date as of which the value is fixed e g 88_tc_38 mr argote testified that based upon what he knew in development of the ritz-carlton was not feasible that opinion he added was borne out by the fact that full-service hotel projects that went ahead in the 1990s and up to the mid-2000s have gen- erally gone into bankruptcy while we have no additional information concerning the partnership’s bankruptcy the risk inherent in the maison blanche development was on the valuation_date apparent to mr argote the partnership’s bankruptcy and mr argote’s testimony stand in sharp con- trast to the rosy pictures generated by mr roddewig’s model which showed a positive worth for the maison blanche-kress parcel both before and after conveyance of the servitude and a terminal value of over dollar_figure million on the hypothetical sale of the parcel after conveyance of the servitude in as more fully he testified i had the opportunity in the early 1990’s to do counseling with the windsor court hotel and i had been doing appraisals of multiple hotel operations in the central business district in vieux carre from the early 1990s through the date and based upon the costs that had been related to be-that would be incurred in the construc- tion of the ritz-carlton and the opportunity for them to lease the hotel out at a particular aver- aged daily rate it was fairly easy to conclude that at that point in time the project simply didn’t make sense verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports stated we reject mr roddewig’s testimony valuing the maison blanche-kress parcel under the income approach because we judge that testimony to be unreliable c comparable-sales approach introduction in whitehouse i relying exclusively on the comparable- sales approach we found the value of the servitude to be dollar_figure calculated as follows value of the servitude under comparable-sales approach before-restriction value less after-restriction value dollar_figure big_number value of the servitude big_number putting aside for the moment the question of the effect of the servitude on the value of the kress building we discern from petitioner’s supplemental brief two principal concerns with our application of the comparable-sales approach viz that we rejected mr roddewig’s sales of nonlocal comparable properties and that we disregarded his determination of the value of the maison blanche-kress parcel based on dollars paid per hotel guest room for comparable properties the more important of those concerns is the first because if we are right on the first the second is of no consequence to peti- tioner since considering only local sales mr roddewig’s per-room analysis produces a lower value for the maison blanche building than does his per-square-foot analysis mr roddewig reports a mean adjusted price per square foot of dollar_figure for his local comparables and big_number square feet in the maison blanche-kress parcel not including the po- tential of any addition to the kress building which indicates a before-restriction value on a per-square-foot basis of dollar_figure he also reports a mean adjusted price per room of dollar_figure for his local comparables and planned rooms without regard to any rooms to be built above the kress building which indicates a before-restriction value on a per-hotel-room basis of dollar_figure he adds that consideration should be given to the addition of rooms to the kress building which keeping the price per room at dollar_figure but changing the number of planned rooms to indicates a before-restriction value on a per-room basis of dollar_figure the per- square-foot analysis still produces a higher value for the maison blanche-kress parcel verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner disregard of sales of nonlocal comparable properties testified that he mr roddewig included nonlocal comparables because none of the buildings that he found in downtown new orleans were similar to the maison blanche- kress parcel in size or luxury hotel market orientation he added ‘buildings purchased for rehabilitation into first class luxury hotels trade in a national marketplace so it is appropriate to analyze sales in other cities for purposes of establishing the value of the maison blanche hotel complex by the sales comparison approach ’ whitehouse i t c pincite mr argote saw no need for nonlocal comparables while he agreed that occasionally if there are insufficient local sales an appraiser has to look outside the location of the subject property for comparables he thought there was an adequate number of local comparable properties id and indeed mr roddewig did identify five local sales of comparable prop- erties mr argote believed that there were nine that mr roddewig should have considered id pincite we rejected mr roddewig’s nonlocal comparables for a number of reasons first we expressed our preference for local comparables stating the reason is simply that loca- tion plays a huge role in determining the desirability and thus the value of real_estate we reduce substantially the risk of error in employing the comparable-sales approach if on account of proximity we can eliminate or reduce the significance of location as a distinguishing factor id pincite the court_of_appeals has also recognized the link between proximity and probative value the more com- parable a sale is in characteristics proximity and time the more probative it is of value 267_f3d_366 5th cir emphasis added vacating and remanding tcmemo_1999_43 we found the risk of relying on mr roddewig’s nonlocal comparables to be significant because the adjusted values he determined for his nonlocal properties were significantly higher than the adjusted values he determined for his local properties percent higher on a square footage basis and at least double on a per room basis whitehouse i t c pincite those large variances from the local real_estate market underscore the lack of comparability of the nonlocal properties that mr verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports roddewig chose moreover there were at least five in mr roddewig’s opinion and as many as nine in mr argote’s opinion local sales of comparable properties for which the risk of proximity disparity was low and the addition of mr roddewig’s nonlocal comparables would by increasing the risk of proximity disparity only decrease the probability of an accurate valuation of the maison blanche building unless some characteristic of those nonlocal sales sufficiently increased that probability we did not believe that it did adding nor are we convinced that it was appropriate to take nonlocal sales into account because of his claim that buildings purchased for rehabilitation into first class luxury hotels trade in a national marketplace he mr roddewig had no statistics supporting that claim nor did he have evi- dence of any competition for the maison blanche building which years before the valuation_date was purchased for the relatively moderate price of dollar_figure5 million id fn ref omitted highest_and_best_use mr roddewig looked to nonlocal comparables and he made price point adjustments for his comparables adjusting for the higher room rates expected at a ritz-carlton hotel because he determined that the highest_and_best_use of the maison blanche-kress parcel before the conveyance was a mixed use development including a ritz-carlton hotel with rooms of them above the kress building an addi- tional all-suites hotel with approximately rooms and retail use on the first two floors and mezzanine of the maison blanche building for short luxury hotel development id pincite mr argote determined that the highest_and_best_use of the maison blanche building both before and after the conveyance was as a hotel not necessarily a ritz-carlton hotel with retail_space for short a nonluxury hotel develop- ment id the court_of_appeals found inadequate our findings with respect to highest_and_best_use as stated whitehouse contends the highest_and_best_use of the maison blanche and kress buildings was as a ritz-carlton per roddewig’s opinion not as a non-luxury hotel per argote’s opinion the tax_court did not explicitly rule on this issue but it did not accept roddewig’s opinion on highest_and_best_use accordingly on this issue the tax court’s decision can be construed in two ways even if the highest_and_best_use was as a verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner ritz-carlton that had no effect on the property’s value or a non-luxury hotel was the highest_and_best_use whitehouse ii f 3d pincite- the court_of_appeals is correct that we did not explicitly decide whether the highest_and_best_use of the maison blanche-kress parcel was as a luxury hotel or as a nonluxury hotel what we did decide was that mr roddewig erred in his opinion that the highest_and_best_use of the maison blanche-kress parcel differed after the conveyance because the servitude prevented the partnership from adding stories to the kress building whitehouse i t c pincite we address that conclusion infra in section iii of this report we of course agree with the court_of_appeals that finding a property’s highest_and_best_use is critical for determining its fair_market_value whitehouse ii f 3d pincite citing 292_us_246 indeed we have said the realistic objective potential uses for property control the valuation thereof stanley works v commis- sioner t c pincite nevertheless we are not compelled to choose between messrs roddewig’s and argote’s competing opinions as to highest_and_best_use of the maison blanche building either as a luxury or as a nonluxury hotel the term highest_and_best_use may be defined as t he reasonably probable and legal use of vacant land or an improved prop- erty that is physically possible appropriately supported and financially feasible and that results in the highest value appraisal institute the appraisal of real_estate 13th ed but and this is very important the highest_and_best_use of property does not itself identify the fair_market_value of the property it forms the foundation for the opinion of value id pincite as the supreme court explained the determination of fair_market_value incor- porates the highest_and_best_use of a piece of property only if the demand for that use will affect the market price m arket value fairly determined does not depend upon the uses to which the owner has devoted his land but is to be arrived at upon just consideration of all the uses for which it is suitable the highest and most profitable use for which the property is adaptable and needed or more extensively the highest_and_best_use is shaped by the competitive forces within the market where the property is located and provides the foundation for a thorough investigation of the competitive position of the property in the minds of market participants appraisal insti- tute the appraisal of real_estate 13th ed verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports likely to be needed in the reasonably near future is to be considered not necessarily as the measure of value but to the full extent that the prospect of demand for such use affects the market_value olson u s pincite emphasis added accordingly as the court_of_appeals has explained even if a potential use is profitable and the property is adaptable for that use that use is not necessarily the measure of the value of the property instead it is to be considered to the extent the prospect of demand for the use affects market_value land dollar_figure acres of land more or less f 2d pincite citing olson u s pincite see also 136_tc_326 the concept of ‘highest and best use’ is an element in the deter- mination of fair_market_value but it does not eliminate the requirement that a hypothetical willing buyer would pur- chase the subject property for this indicated value second-best use the point to be taken is that although the highest_and_best_use of property may determine a ceiling on how much a willing buyer would pay for the property it does not nec- essarily determine a floor on how little a willing seller would accept in other words the hypothetical willing buyer and the hypothetical willing seller who populate our standard definition of fair_market_value will not invariably conclude their negotiation over price at a price reflecting the value of the property at its highest_and_best_use in 100_f3d_1259 7th cir aff ’g tcmemo_1995_396 judge easterbrook writing for the court explained this commonsense point by reference to auction theory he rejected as nonsense on its own terms an appraisal used to support a substantial charitable contribu- tion deduction for the contribution to the united_states of lands in the alaskan wilderness that was based on the theory that the property might be developed as a luxury resort lodge id pincite he explained it should not have required the award of the nobel prize in economics to the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs we borrow here and in other places from the appellee’s brief in this case before the court_of_appeals verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner william vickrey a pioneer of auction theory to remind people that the market price of an asset depends on the second-most-productive use to which it can be put id citing r preston mcfee john mcmillan auctions and bidding j econ lit he further explained that the equilibrium price at which the willing buyer and the willing seller would meet would be somewhere between the value of the property taking into account its most productive use ie its highest_and_best_use and the value of the property taking into account its second most profitable use id pincite3 if there are many potential buyers in the market for the property the equilibrium price would be closer to the price determined by taking into account its most productive use and if there are few potential buyers in the market for the property it would be closer to the price determined by taking into account its second most productive use id judge easterbrook’s discussion of the value of land in alaska- which as here the taxpayer claimed could be used for the development of a luxury hotel-is helpful in resolving the problem before us viz the value of a property in new orleans that might be used to develop a luxury hotel suppose three parcels of private land in the park are equally suitable to be the site of a resort that will bring its developer dollar_figure million after costs of construction and operation how much will the developer pay for the land that depends on what else the owners can do with their land as the developer will shop for the lowest price suppose parcel a has a vein of ore with a present_value of dollar_figure and parcels b and c which lack minerals are suitable only for subsistence hunting and fishing value dollar_figure the owner of parcel a will not sell for less than dollar_figure but the owners of parcels b and c will sell for anything over dollar_figure the developer will not pay dollar_figure to the owner of parcel a when he can get land for so much less elsewhere so parcel a is worth only dollar_figure as the value of its second-best-use a mine if there were no parcel c the devel- oper and the owner of parcel b would reach a deal in the range between dollar_figure and dollar_figure the developer never pays more than dollar_figure for he can turn to parcel a and the owner never takes less than dollar_figure for he can keep the land in its current use when there is a parcel c a threat to buy it instead of parcel b helps the developer chisel the price down unless the owners collude as the number of available sites rises the possi- bility of collusion declines when there are hundreds of potential sites as there are in the park and preserve the price the developer must pay falls to the competitive level to put this otherwise land is not a scarce resource in these mountains financing and entrepreneurship are the scarce ingredients so they will capture the economic return of resort development yet the hawley group’s appraisal attributed to the nelson verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports mine percent of the potential economic profit of a resort development it did not offer a rationale for that allocation at oral argument van zelst’s lawyer tried to supply one by saying that the number of potential resort- mine combinations in the vicinity is small but for reasons we have already explained even a small number of rivals allows the developer to capture the returns van zelst v commissioner f 3d pincite3 see also 456_f3d_444 5th cir citing with approval that discussion of comparable properties rev’g 118_tc_379 even if mr roddewig is right that the highest_and_best_use of the maison blanche-kress parcel before the convey- ance to prc was a luxury hotel development and that b uildings purchased for rehabilitation into first class luxury hotels trade in a national marketplace that does not necessarily lead to the conclusion that the fair_market_value of the parcel is much if indeed any greater than the price that would be predicted for the parcel taking into account its second best use ie development as a nonluxury hotel by his own admission what mr roddewig valued was the shell of a building which he thought could profitably be developed into a hotel we have concluded that the highest_and_best_use of the maison blanche building before convey- ance is rehabilitation of the ‘shell’ structure for hotel use with retailing on the first and second floor s he identified as comparables five local buildings which he described as downtown new orleans buildings purchased as shells for adaptive reuse as hotels he cautioned however that none were similar to the maison blanche hotel complex in size and luxury hotel market orientation the size dissimilarity is easily adjusted for the second dissimilarity appears inappro- priate however since admittedly he was comparing building shells and for the shell of a building similarity is determined by development potential not by actual develop- ment to reflect an after-development dissimilarity between the maison blanche-kress parcel and the comparables he made his so-called hotel price point adjustments whereby he adjusted upward the reported sale price of each comparable building to reflect the higher room rates expected at a ritz- carlton hotel over the actual rates quoted for rooms at the comparable buildings after their development into hotels while apparently none of the comparables was developed into a luxury hotel petitioner makes no argument that when verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner in their shell-state condition considered luxury hotel development was precluded for any of the comparables the hotel price point adjustments therefore are beside the point so long as the comparables when considered as shell buildings had a potential for hotel development luxury or not similar to that of the maison blanche building when considered as a shell building the comparables’ actual development as nonluxury hotels is irrelevant petitioner wants to ascribe to the shell of the maison blanche building some difference luxury hotel market orientation that it has not shown exists luxury versus nonluxury might be a relevant distinction when applying the comparable-sales approach to valuing renovated properties or when applying the income approach to valuing improved or unimproved real_property but even in those circumstances there is a hotel business whose value must be differentiated from the value of the real_property moreover petitioner has failed to show that on the valu- ation date there was any scarcity of buildings in new orleans suitable for development as luxury hotels only if there were sufficient scarcity would the partnership consid- ering it as the landlord of the maison blanche building cap- ture a piece of the economic return to luxury hotel develop- ment of the building’s shell but as judge easterbrook points out even a small number of rivals allows the devel- oper and not the property owner to capture the return van zelst v commissioner f 3d pincite mr roddewig identified five local comparables while mr argote believed that there were nine local rivals therefore were not scarce and as to the intensity of demand mr roddewig had no evidence of any competition for the maison blanche building which years before the valuation_date was pur- chased for the relatively moderate price of dollar_figure5 million whitehouse i t c pincite since it was petitioner’s bur- den to establish otherwise and since petitioner did not do so we assume that on the valuation_date demand also was weak finally mr roddewig did not justify his use of nonlocal comparables and his price point adjustments on competitive grounds ie that on the valuation_date it was a seller’s market for properties comparable to the maison blanche building but on the ground that buyers in the marketplace verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports for shell buildings suitable for development into luxury hotels will pay a premium without trying to think about what the local buyers will pay whitehouse i t c pincite even in the absence of competing bids that is he testi- fied that developers of luxury hotels will leave money on the table by paying more than the local market would demand for the property id put simply that defies common sense moreover it contradicts a basic tenet of the fair_market_value paradigm viz that with respect to both the hypo- thetical buyer and the hypothetical seller each is a rational economic actor that is each seeks to maximize his advan- tage in the context of the market that exists at the date of valuation estate of jameson v commissioner f 3d pincite see also 94_tc_193 the rational economic buyer’s advan- tage is that the sellers’ properties are worth more to him than they are to the sellers and he maximizes that advan- tage by acquiring a seller’s property at the lowest cost that seller will accept conclusion the highest_and_best_use of the maison blanche-kress parcel on the valuation_date may have been luxury hotel development but even if we were to accept that as a fact it does not rule out the possibility that the value of the parcel on that date was dictated by its second best use which we assume is as a nonluxury hotel we have mr roddewig’s testimony that on the valuation_date the market for the parcel was national and that luxury hotel developers have deep pockets and do not stoop to bargain but we have rejected that while the fair_market_value of the parcel may have fallen somewhere between its value determined by its highest_and_best_use and its value determined by its second best use we have no evidence or the tools to determine what that might be in whitehouse i t c pincite we disregarded mr roddewig’s nonlocal comparables and his price point adjustments and we determined the value of the that the partnership itself might have been unwilling to sell the maison blanche building shell for less than a price reflecting its highest_and_best_use is beside the point for the definition of fair_market_value assumes a hypothetical seller as well as a hypothetical buyer 456_f3d_444 5th cir rev’g 118_tc_379 sec_1_170a-1 income_tax regs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner maison blanche building on the basis of only local comparables without any price point adjustments we con- tinue to believe that that was the proper course in effect then we are accepting mr argote’s methodology and his view that the value of the subject property under the com- parable-sales approach is to be determined on the basis of sales of buildings suitable for conversion into hotels-luxury or not the properties that both expert witnesses chose rep- resent the market_value of shell buildings of comparable age character and quality that were suitable for conversion to hotels they are therefore representative of how the market would have valued the maison blanche building at the time of the donation we do not need to choose between the two experts’ opinions of highest_and_best_use since even if we were to agree with mr roddewig it would make no dif- ference iii effect of the servitude a introduction we have summarized the terms of the conveyance above and have set it out in full excluding exhibits in the mr roddewig also believed that the highest_and_best_use of the maison blanche-kress par- cel would involve the addition of rooms above the kress building since we reject his repro- duction cost and income approaches to valuing the servitude for reasons not directly implicating the addition of those rooms we do not consider in connection with those approaches whether the parcel’s highest_and_best_use involved that addition nor for the reason set forth supra note do we need to consider it in connection with the comparable-sales approach in any event petitioner has failed to convince us that a nine-story 60-room addition above the kress building would have been the highest_and_best_use of the property all we have is mr roddewig’s anal- ysis made in conjunction with the architects indicat ing that up to nine additional floors could be built atop the kress building petitioner has not translated that unquantified possi- bility into a quantified probability there is more to determining whether something is prac- ticable than determining that it is possible see eg 292_us_246 elements affecting value that depend upon events or combinations of occurrences which while within the realm of possibility are not fairly shown to be reasonably probable should be excluded from consideration for that would be to allow mere speculation and conjecture to be- come a guide for the ascertainment of value-a thing to be condemned in judicial ascer- tainment of truth petitioner has failed to provide convincing evidence that an addition atop the kress building as part of the development of the maison blanche-kress parcel was part of the highest_and_best_use of the parcel it is mr roddewig’s conjecture based upon anecdotal information that the city would have permitted the floor area ratio to increase even more than the city had already specially excepted even if the city had approved additional density the record contains only rough architectural drawings beyond that there is nothing that shows this nine-story addition would have been physically possible or that it would not have been cost pro- hibitive or indeed that ritz-carlton would have welcomed such an addition the partnership and ritz-carlton agreed in a pre-commencement agreement to construct and operate a room hotel we do not know whether ritz-carlton would have approved the additional rooms considering that they would have been restricted to light wells verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports and from selling appendix the six-story kress building is adjacent to the maison blanche building on canal street according to peti- tioner in order to protect that portion of a common wall rising above the kress building the conveyance prevents the partnership from building additional stories atop the kress building the kress building unencumbered in whitehouse i t c pincite we began our discussion of the conveyance by noting that petitioner described the partnership’s risk from building above the kress building or selling the kress building unencumbered as the risk of being sued by prc for breach of contract peti- tioner conceded that no portion of the protected facade is actually located on the kress building moreover neither the definition of improvement nor the definition of property in the conveyance includes the kress building id we found that the conveyance creates no charge on ie does not bur- den the kress building id pincite and the court_of_appeals agreed with us that the conveyance does not burden the kress building whitehouse ii f 3d pincite we contin- ued petitioner has therefore failed to prove that by the conveyance and pursu- ant to la rev stat ann sec the partnership granted prc a perpetual real right servitude of any extent in the kress building while the partnership may have obligated itself personally to maintain a view of the maison blanche building petitioner has failed to show how that promise binds anyone who does not undertake it whitehouse i t c pincite emphasis added implicit in the emphasized language is our conclusion that not only did the servitude not burden the kress building but it did not impose any obligation on the partnership not to build atop it so as to block views of the maison blanche building’s facade that is not to say that the partnership had not personally obligated itself not to do so but we did not read the servitude to include that obligation and that is an important distinction all agree that the servitude constitutes a perpetual conservation restriction the louisiana statute while sec_170 allows a deduction for any charitable_contribution sec_170 denies a charitable_contribution_deduction for certain contributions of partial_interests in property unless among other exceptions the contribution of the partial interest is a qualified conservation con- tribution sec_170 a qualified_conservation_contribution is the contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation pur- poses sec_1_170a-14 income_tax regs a ‘perpetual conservation restriction’ is a qualified_real_property_interest sec_1_170a-14 income_tax regs a ‘perpetual conservation re- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner pursuant to which the servitude was created la rev stat ann sec specifies that a real right created pursuant to the section shall be effective against third parties when filed for registry in the conveyance records of the parish in which the immovable_property is located la rev stat ann sec c that the pertinent regulations recog- nize is sufficient to conclude that the servitude is enforce- able in perpetuity in the case of any donation under this section any interest in the property retained by the donor and the donor’s successors in interest must be sub- ject to legally enforceable restrictions for example by recordation in the land records of the jurisdiction in which the property is located that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation sec_1_170a-14 income_tax regs general_rule under heading enforceable in perpetuity thus if the partnership’s supposed obligation with respect to the kress building is not within the burdens or obligations constituting the servitude then unless petitioner can otherwise show us that the obligation is enforceable in per- petuity it fails as a perpetual conservation restriction and it cannot be taken into account in determining the amount of the partnership’s charitable_contribution_deduction on account of its date conveyance of certain rights in the maison blanche building to prc that is not to say of course that the burden of the supposed obligation which has no apparent enforceability against successors in ownership to the building did not reduce the value of the contiguous maison blanche and kress buildings but unless the obligation is or constitutes part of a perpetual conserva- tion restriction that reduction in value cannot be counted as part of qualified_conservation_contribution see sec_1 170a- h income_tax regs because petitioner failed to show us that the partnership’s supposed obligation not to build atop the kress building is enforceable against any successor_in_interest we concluded in whitehouse i that the supposed obligation if enforceable is not enforceable in perpetuity see striction’ is a restriction granted in perpetuity on the use which may be made of real property- including an easement or other interest_in_real_property that under state law has attributes similar to an easement eg a restrictive covenant or equitable servitude id the real right established pursuant to la rev stat ann sec may not only burden property but it may additionally obligate the owner of the property as is necessary to fully execute the rights granted herein la rev stat ann sec a petitioner has not done so verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports sec_1_170a-14 income_tax regs therefore we dis- regarded it in determining the value of the servitude and consequently the amount of the partnership’s charitable con- tribution deduction we are aware that in whitehouse ii f 3d pincite the court_of_appeals stated b ecause of the easement whitehouse could not build on top of the kress building we are also mindful that once a case has been decided on appeal and a mandate issued a lower court is not free to alter the mandate of the appellate court although it is free to decide matters that are left open by the mandate 809_f2d_1151 5th cir citing 160_us_247 because the distinction we have drawn between the partnership’s per- sonal obligation not to block views of the maison blanche building and its burdens and obligations undertaken pursu- ant to the real right created by the servitude was not consid- ered by the court_of_appeals we see some daylight to again examine the conveyance to see whether it imposes an obliga- tion on the partnership not to block views of the maison blanche building we believe that type of analysis is what the court_of_appeals intended when it directed this court to reconsider the effect of the servitude on the fair_market_value whitehouse ii f 3d pincite if we overstep our authority we apologize we shall recalculate the value of the servitude on the assumptions that in fact it does obligate the partnership not to build atop the kress building and that separate ownership of the maison blanche and kress buildings is unlikely b the conveyance introduction we look to louisiana law in interpreting the conveyance id pincite citing 218_f3d_383 5th cir to arrive at a reasonable conclusion regarding the value of the property at issue one must first determine the rights afforded to the owner of such prop- erty by the applicable state law by its terms and pursu- ant to la rev stat ann sec the conveyance pur- ports to transfer a perpetual real right in and to certain exterior surfaces of the maison blanche building to verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner prc la rev stat ann sec a provides for the cre- ation of a perpetual real right burdening the whole or any part of immovable_property including its facade in favor of an entity formed exclusively for certain public purposes while the provision is found in the statute among provisions headed predial servitudes la rev stat ann title code book ii code title iv the perpetual real right created by the provision has aspects of a right of use a form of personal ser- vitude see whitehouse i t c pincite petitioner argues that in enacting la rev stat ann sec the legislature intended to create a special type of predial ser- vitude one that has characteristics of both predial and per- sonal servitudes as we discussed in whitehouse i t c pincite whether most resembling a right of use or a predial servitude the perpetual real right created by the provision is subject_to the interpretive rules applicable to predial servitudes thus for instance doubt as to the exist- ence extent or manner of exercise of a predial servitude shall be resolved in favor of the servient estate la civ code ann art t he proper interpretation of an ambiguous instrument is that which least restricts the ownership of the land id cmt b revision comments- noting that louisiana courts have applied this rule in a variety of contexts one illustrative case cited in the com- ment is whitehall oil co v heard so 2d la ct app there the court was faced with construing a partition agreement to determine whether it created separate servitudes over each of several contiguous tracts or whether it created a single servitude over all of them id pincite the court stated that the answer depended on the intent of the parties to the agreement determined under principles of con- tract construction id the court apparently found no role for parol evidence stating t his determinative question is to be decided by the intention of the parties as reflected by the partition agreement id see also robert inv co inc v eastbank inc so 2d la ct app parol evidence is not admissible to modify a written instrument pertaining to the establishment of a predial ser- vitude with these rules in mind we approach the conveyance verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports parties’ arguments because the partnership language prohibiting from building atop the kress building is not apparent to us we asked the parties to identify language in the conveyance either prohibiting the owner of the maison blanche building from building atop the kress building or otherwise obscuring a view of the maison blanche building respondent could identify no such language petitioner did not directly answer our request rather petitioner first references language in the first numbered paragraph of the conveyance identifying a portion of the facade exterior walls of the lower stories which are visible from canal and dau- phine streets the exterior portion of the improvement above the lower stories which is not covered by the upper stories the exterior walls of the upper stories which are visible from canal burgundy iberville and dau- phine streets petitioner then references the eleventh whereas clause in the preamble of the conveyance in which the partnership states its desire to donate grant transfer and convey to prc a scenic open space and architectural facade servitude conflating those two provisions petitioner argues that the combined language creates a servitude of view petitioner then refers us to la civ code ann art servitude of view which provides the servitude of view is the right by which the owner of the dominant estate enjoys a view this includes the right to prevent the raising of constructions on the servient estate that would obstruct the view discussion petitioner’s reliance on the preamble of the conveyance is misplaced generally a preamble does not create rights beyond those conveyed by the contract’s operative terms chevron u s a inc v santa fe snyder corp 69_fedappx_658 5th cir citing 71_f3d_413 d c cir i t is standard contract law that a whereas clause while sometimes useful as an aid to although in the introduction to its supplemental brief petitioner assures us that it has re- sponded to each and every one of the matters as to which the court has requested sup- plemental briefing verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner interpretation ‘cannot create any right beyond those arising from the operative terms of the document ’ see also succession of ramp so 2d la we shall therefore first set_aside the portion of the preamble that petitioner relies on and consider the operative terms of the conveyance the conveyance set out in the appendix establishes in prc a real right ie the servitude in and to certain exterior surfaces of the improvement ie the improvement being the maison blanche building and referenced exterior surfaces constituting the building’s facade in furtherance of the ser- vitude the partnership agrees to do and refrain from doing each of certain listed things the first paragraph fol- lowing that prefatory language describes the facade and as highlighted is the object of petitioner’s claimed servitude of view the exterior surfaces of the improvement subject_to this servitude are the exterior walls of the lower stories which are visible from canal and dauphine streets the exterior portion of the improvement above the lower stories which is not covered by the upper stories the exterior walls of the upper stories which are visible from canal burgundy iberville and dau- phine streets and the roof of the upper stories the facade in the event of uncertainty the exterior surfaces of the improvement visible in the photographs in exhibit c shall control other operative provisions of the conveyance referenced by petitioner in passing that may be relevant to establishing the partnership’s claimed duty not to build atop the kress building are as follows donee acknowledges that owner has provided to donee plans dated date the plans pursuant to which owner intends to renovate the improvement including the facade and that such renovation and rehabilitation have been approved by donee provided such work is in compliance with the plans owner further acknowledges and agrees that in the event any changes or modifications are made to the plans which affect the facade owner shall first obtain the prior written approval of donee before any such changes or modifications are made owner agrees at all times to preserve and maintain the facade in a good and sound state of repair without the express written permission of the donee its successors or assigns signed by a duly authorized representative thereof based upon written plans submitted by owner to donee no construction change alteration remodeling renovation or any other thing shall be undertaken by owner or permitted to be undertaken in or to the facade which would verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports affect either the height or alter the exterior of the facade or the appear- ance of the facade other than as shown on the plans the three paragraphs address the partnership’s then- existing plans to renovate the maison blanche building its obligation to preserve and maintain the facade and its rights to alter the facade nowhere in these three paragraphs is there any specific prohibition on building atop the kress building the first of the three paragraphs addresses the partnership’s plans plans to renovate the improvement which it must be remembered is a defined term encom- passing only the maison blanche building and not the kress building indeed the partnership had not as of the date of the plans date acquired the kress building and while the kress building is shown on some sheets of the plans it is labeled future donation and to be acquired at a later date the paragraph requires the partnership to secure prc’s approval if the partnership wished to change or modify the plans but since the plans involved only renova- tion of the maison blanche building the requirement in the paragraph to obtain approval for a change in plans would have no consequence for any plan by the partnership with respect to the kress building the second of the three paragraphs whereby the partner- ship agrees to preserve and maintain the facade does not bar the partnership from building atop the kress building the third of the three paragraphs establishing generally prc’s right to approve changes to the facade is the most likely paragraph in which to look for such restrictions the paragraph does condition a broad range of activities on obtaining prc’s written permission viz construction change alteration remodeling renovation or any other thing but prc’s written permission must be obtained for any such activity only if the activity is undertaken in or to the facade and as pertinent the activity would affect the height of the facade or alter either its exterior or appear- ance and while it might be argued that constructing addi- tional stories atop the kress building could change block the appearance of the facade to a person looking up at the facade from the street in front of or on the side of the heightened kress building such construction would not in verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner normal speech be in or to the facade and thus would not require permission from prc we do not find in the operative terms of the conveyance any prohibition restricting the partnership from building atop the kress building put another way the operative terms of the conveyance do not convey to prc a real right enforceable through a judicial proceeding by an action for injunction or damages if the partnership or any successor_in_interest were to build atop the kress building see la rev stat ann sec c while we do not believe that the operative terms of the conveyance are in need of interpretation we shall for the sake of argument assume that they are in such need and consider them in the light of the portion of the preamble to the conveyance identified by petitioner which states the partnership’s desire to grant to prc a scenic open space servitude as a perpetual real right on the basis of that lan- guage petitioner would have us find a servitude of view which the louisiana civil code describes as the right by which the owner of the dominant estate enjoys a view this includes the right to prevent the raising of constructions on the servient estate that would obstruct the view la civ code ann art a servitude of view thus defined is a rough fit since while the maison blanche building and the land thereunder may conveniently be considered a servient estate there is no dominant estate a real right created pursuant to la rev stat ann sec does not run in favor of another estate but rather it runs in favor of an organization here prc nevertheless since the louisiana legislature classified the real right as a special type of predial servitude we assume that to the extent compatible rules relating to servitudes of view a type of predial servitude would apply to any similar real right created pursuant to la rev stat ann sec see la civ code ann art whitehouse i t c pincite a predial servitude is established by title ie by juridical act see la civ code ann art the supreme court of louisiana has stated for a servitude to be created by title the instrument must be express as to the nature and extent of the servitude palomeque v prudhomme so 2d the court cautioned because servitudes verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports are so disfavored an ambiguous agreement to establish a servitude is unenforceable id pincite the court explained the reason for disfavoring predial servitudes predial ser- vitudes are in derogation of public policy because they form restraints on the free disposal and use of property id pincite it added therefore servitudes are not entitled to be viewed with favor by the law and can never be sustained by implica- tion id emphasis added the operative terms of the conveyance do not establish a servitude of view if the preamble of the conveyance is to be considered an interpretive aid in understanding that the operative terms of the conveyance do indeed establish a ser- vitude of view it must be that the preamble does so by implication since neither the term servitude of view nor any description of a servitude of view appears in the pre- amble to accept that a servitude of view a predial ser- vitude is established by implication however is prohibited see palomeque so 2d pincite the louisiana civil code provides to similar effect doubt as to the existence extent or manner of exercise of a predial servitude shall be resolved in favor of the servient estate la civ code ann art and while because of expected income_tax advan- tage the partnership might not complain about an implied servitude of view prohibiting it from building on neighboring property we have no assurance that a successor owner of the maison blanche building whether united with the kress building or not would be as agreeable the louisiana civil code has provided specifically for a servitude of view for many years see la civ code ann art in whitehouse i t c pincite we set forth cmt b accompanying la civ code ann art revision comments-1977 for convenience we reproduce it here b it is a cardinal rule_of interpretation that in case of doubt instruments purporting to es- tablish predial servitudes are always interpreted in favor of the owner of the property to be af- fected the rule incorporates into louisiana law the civilian principle that any doubt as to the free use of immovable_property must be resolved in favorem libertatis the louisiana su- preme court has repeatedly declared that servitudes are restraints on the free disposal and use of property and are not on that account entitled to be viewed with favor by the law par- ish v municipality no la ann cited with approval in buras ice factory inc v department of highways la so 2d see also mcguffy v weil la so 2d any doubt as to the interpretation of a servitude encumbering property must be resolved in favor of the property owner the rule that the proper interpretation of an ambiguous instrument is that which least restricts the ownership of the land has been applied by louisiana courts in a variety of contexts see eg whitehall oil co v heard so 2d la app 3rd cir writ refused la so 2d determination of the question whether a landowner created a single servitude over contiguous tracts or a series of multiple interests verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner source la acts no sec_1 eff date reproducing art of the la civ code of if the drafters of the conveyance had by its terms intended it to restrict the partnership and any successor-owner of the maison blanche building from building stories above the kress building or from otherwise blocking views of it no doubt they would in clear terms have done so they did not no one coming across the conveyance in the conveyance records of the parish of orleans could determine from its terms that they were prohibited if they owned the maison blanche building from building atop the kress building or say from putting up a billboard across the street from the maison blanche building but in direct line of sight of its facade from some location further away c conclusion the conveyance does not create in prc a real right enforce- able against the partnership or any successor owner of the maison blanche building to enjoin or seek damages from any such owner building atop the kress building or other- wise blocking views of the facade iv valuation of the servitude notwithstanding our conclusion about the terms of the conveyance we shall consistent with the instruction of the court_of_appeals reconsider the value of the servitude on the assumptions that while it does not burden the kress building it restricts the partnership from building atop it and that separate ownership of the maison blanche and kress buildings is unlikely thus in effect making that restriction perpetual we have reconsidered the applicability of the reproduction cost and income approaches for valuing this servitude and again finding them unreliable have rejected both methods we have found the comparable-sales approach to be a reli- able method of valuation and we shall again apply it mr roddewig testified that the area of the kress building is big_number square feet we accept that measurement when that area is added to the big_number square feet of area of the maison blanche building the area of the maison blanche- kress parcel is big_number square feet we acknowledged in verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports whitehouse i that both experts agreed that larger properties tend to sell for less per square foot we accordingly adjusted the comparable-sale prices for size in whitehouse i the addi- tion of the kress building does not warrant any further adjustment for size neither party asserts that in whitehouse i we made erro- neous adjustments to the four comparable-sale prices we relied on to reach a price per square foot of dollar_figure before imposition of the servitude we apply that value to the big_number square-foot area of the combined buildings applying the price per square foot of dollar_figure to the area results in a total before-restriction value of dollar_figure which we find is the before-restriction value of the maison blanche-kress parcel in whitehouse i we accepted mr argote’s valuation of the after-restriction value of the maison blanche building of dollar_figure million his valuation was based on comparable sales with an average price per square foot of dollar_figure applying the dollar_figure-per-square-foot price to the big_number square-foot area of the combined property results in a total after-restriction value of dollar_figure which we find is the after-restriction value of the maison blanche-kress parcel on the basis of our findings as to the before- and after- restriction values of the combined maison blanche and kress building property we find that the value of the servitude on the valuation_date was dollar_figure calculated as follows value of the servitude under comparable-sales approach before-restriction value less after-restriction value dollar_figure big_number value of the servitude big_number v valuation_misstatement_penalty a introduction in whitehouse i we explained that sec_6662 imposes an accuracy-related_penalty in the amount of of the por- tion of any underpayment_of_tax required to be shown on a return in the case of among other things any substantial verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner valuation misstatement see sec_6662 sec_6662 increases the penalty to in the case of a gross_valuation_misstatement there is a substantial_valuation_misstatement if the value of any property claimed on the return is or more of the amount determined to be the correct amount sec_6662 there is a gross_valuation_misstatement if the value is or more of the value determined to be the correct amount sec_6662 on the form_1065 the partnership claimed a dollar_figure5 million charitable_contribution_deduction for the fair_market_value of the ser- vitude conveyed to prc the actual fair_market_value of the servitude as we determine supra was dollar_figure therefore the partnership claimed a value that was approximately of the actual value nevertheless petitioner argues that the penalty should not be imposed under the reasonable_cause exception found in sec_6664 generally the sec_6662 accuracy-related_penalty will not be imposed with respect to any portion of an under- payment if the taxpayer can show that there was reasonable_cause for that portion and that he acted with good_faith with respect to that portion sec_6664 see 152_f3d_450 5th cir aff ’g in part and vacating in part 108_tc_344 under the regulations the most important factor in determining whether the tax- payer had reasonable_cause for his tax treatment and whether he acted in good_faith is the extent of the tax- payer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs see also stanford v commissioner f 3d pincite sec_1_6662-4 income_tax regs in the case of a substantial or gross_valuation_misstatement with respect to charitable_deduction_property however the reasonable-cause-and-good-faith exception does not apply unless the taxpayer can show that the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser sec_6664 and in addition to obtaining such appraisal the taxpayer made a good-faith investigation of the value of the contributed prop- erty sec_6664 the pertinent regulations section verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports g income_tax regs make clear that the qualified-appraisal and good-faith-investigation require- ments imposed by sec_6664 apply in addition to the generally applicable rules concerning reasonable_cause and good_faith although neither the statute nor the regula- tions clarify the relationship between the sec_6664 good_faith requirement and the sec_6664 good- faith-investigation requirement it is clear that with respect to any valuation misstatement of charitable deduction prop- erty a taxpayer must act in good_faith generally while respondent concedes that the partnership satisfied the quali- fied-appraisal requirement he argues that petitioner failed to show that in addition the partnership made a good-faith investigation of the value of the servitude b discussion testimony of mr drawbridge petitioner relies principally on the testimony of robert drawbridge the asset manager for the partnership to show that the sec_6662 accuracy-related_penalty does not apply because the partnership qualifies for the sec_6664 reasonable_cause exception mr drawbridge became asset manager for the partnership sometime in well after the form_1065 was filed he did not testify as to any personal knowledge of the oper- ations of the partnership before his arrival nor did he iden- today in sec_1_6664-4 income_tax regs this point was made before promulgation of sec_1_6664-4 income_tax regs by the court_of_appeals for the first circuit in 985_f2d_36 1st cir aff ’g in part rev’g in part tcmemo_1992_27 in mcmurray the court ad- dressed a precursor of sec_6664 viz sec_6659 as added by the deficit_reduction_act_of_1984 defra pub_l_no sec c stat pincite the court held that the qualified-appraisal and good-faith-investigation requirements in sec_6659 as added by defra were in addition to the reasonable basis and good_faith requirements found in then sec_6659 the mcmurrays seek relief under sec_6659 which allows for a waiver of all or any part of the addition_to_tax provided by this section on a showing by the taxpayer that there was a reasonable basis for the valuation or adjusted_basis claimed on the return and that such claim was made in good_faith while we have already concluded that the mcmurrays acted in reason- able reliance on the donovan appraisal the inquiry does not end there because sec_6659 prohibits a penalty waiver unless the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser and in addition to obtaining such an ap- praisal the taxpayer made a good_faith investigation of the value of the contributed_property on appeal the mcmurrays do not address sec_6659 nor does our review of the record indicate any additional investigation by the mcmurrays into the value of the property thus we affirm the imposition of penalties under sec_6659 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner tify anyone who informed him about partnership operations before that time he testified that in preparation for his testimony he did review the books_and_records the partner- ship maintained in the ordinary course of its business he testified that in filing the form_1065 the partnership relied on an appraisal made by m richard cohen cohen appraisal for the value of the donation he testified that to the best of his knowledge the partnership reviewed and relied on a second appraisal dated date obtained by the then limited_partner of the partnership from revac inc of houston texas revac appraisal the revac appraisal among other things estimates the market_value of the maison blanche building before rehabilitation just after rehabilitation and upon achieving stabilized occupancy he testified that reznick fedder silverman reznick firm prepared the form_1065 and provided tax_advice to the partnership with respect to its tax-reporting positions he testified that in filing the form_1065 the partnership relied on the professional tax_advice it received from the reznick firm and from the elkins law firm elkins firm he testified that a prc representative signed the form_8283 noncash charitable_contributions attached to the form_1065 acknowledging receipt of the servitude in whitehouse i t c pincite we stated the form_1065 was signed on date and the question before us is whether before it was signed disregarding the cohen appraisal someone acting on behalf of the partnership made a good_faith investigation of the value of the servitude mr drawbridge gave no convincing testimony on that score we adhere to that conclusion court of appeals’ counsel in reaching that conclusion we are mindful of the court of appeals’ counsel that where a witness acts as the agent of an entity he should be able to present the entity’s subjec- tive beliefs so long as those beliefs are based on the collective knowledge of the entity’s personnel see whitehouse ii f 3d pincite citing 469_f3d_416 5th cir we are also mindful of the court of appeals’ observation that in establishing that it has met its burden_of_proof for reasonable_cause the taxpayer verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports must show that it exercised ordinary business care and pru- dence also it is reasonable for a taxpayer to rely on an accountant or attorney for advice as to a matter of tax law such as whether a liability exists id pincite in par- ticular the court_of_appeals said given that whitehouse offered proof that it relied on its accountants’ and attorneys’ opinions of cohen’s appraisal a possible issue on remand is whether whitehouse needed to prove more to show reason- able cause id pincite finally we are also mindful of the court of appeals’ observation that when mr drawbridge testified he had in front of him the form_1065 which had been prepared by the reznick firm it may be that this is direct evidence whitehouse relied on professional advice in the preparation of the tax form and such preparation required evaluation of the reasonableness of the stated_value of the easement id pincite petitioner’s burden since respondent concedes the qualified-appraisal require- ment for the partnership to qualify for the sec_6664 reasonable-cause-and-good-faith exception petitioner must prove both that before claiming a dollar_figure5 million chari- table contribution deduction on the form_1065 the partnership in good_faith investigated the value of the ser- vitude and it had reasonable_cause for and it acted in good_faith with respect to the resulting underpayment in tax see sec_6664 and respectively the term good_faith appears in both sec_6664 and b although the term has no precise definition it means among other things honesty in belief black’s law dictionary 9th ed see also 742_f2d_862 5th cir and while sec_6664 requires a good-faith investigation of the value of the contributed_property neither the internal rev- enue code nor the pertinent regulations specify what for the dollar_figure5 million value of the servitude claimed as a charitable_contribution_deduction on the form_1065 was based on the cohen appraisal which respondent concedes is a qualified_appraisal by a qualified_appraiser as stated infra in the text the cohen appraisal was con- cerned only with the maison blanche building and it did not explicitly take into account any diminution in value of the kress building since we otherwise conclude that the partnership does not qualify for the sec_6664 reasonable_cause exception we need not concern ourselves with the absence of any qualified_appraisal by a qualified_appraiser of the kress building or prefiling good-faith investigation of its value see sec_6664 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner that purpose constitutes a good-faith investigation see sec_1_6664-4 income_tax regs merely para- phrasing the statute in discussing the facts and cir- cumstances that may or may not indicate that a taxpayer acted with reasonable_cause and good_faith the regulations say this with respect to reliance on appraisals reasonable_cause and good_faith ordinarily is not indicated by the mere fact that there is an appraisal of the value of property other factors to consider include the methodology and assumptions underlying the appraisal the appraised value the relationship between the appraised value and purchase_price the circumstances under which the appraisal was obtained and the appraiser’s relationship to the taxpayer or to the activity in which the property is used sec_1_6664-4 income_tax regs mr drawbridge testified that the partnership relied on the cohen appraisal in filing out the form_1065 by its terms the cohen appraisal is only concerned with the maison blanche building mr cohen concluded that as of date the diminution in value of the maison blanche building caused by the conveyance of the servitude to prc was dollar_figure5 million he determined that amount by a before-and-after valuation of the building as follows value before donation of easement value after donation of easement dollar_figure big_number diminution caused by easement big_number he stated that in date the partnership purchased the maison blanche building for dollar_figure5 million and in early it purchased a lease from the maison blanche depart- ment store for dollar_figure together those sums indicate that the partnership paid dollar_figure for the maison blanche building and while mr cohen’s estimate of the diminution in value of the building on account of the conveyance of the servitude-dollar_figure5 million-must have struck the partners as huge when compared to what less than three years earlier the partnership had paid for the building-dollar_figure a diminution in value of approximately -his estimate of currently in sec_1_6664-4 income_tax regs same under sec_1_6664-4 income_tax regs except that the cross-reference is erro- neously to para g and not to para h the cohen appraisal further states only the historic maison blanche building is the sub- ject of this report verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports the before-donation value of the building-dollar_figure million-must have left them thunderstruck when compared to the approxi- mately dollar_figure million that the partnership had so recently paid for the building indicating that over less than three years the building had enjoyed an approximately apprecia- tion while the cohen appraisal states that mr cohen was valuing the maison blanche building in an as improved condition subject_to completion of the conversion of the ‘shell’ buildings into a 452-room ritz-carlton hotel it is specific in identifying date as the date on which he inspected the vacant building ‘shell’ and as the date on which his as is value estimate shall apply emphasis added he does not however set forth any as is ie unimproved value for the shell building as quoted above sec_1_6664-4 income_tax regs states that reasonable_cause and good_faith ordinarily are not indicated by the mere fact that there is an appraisal among other factors to consider are the methodology and assumptions underlying the appraisal the appraised value the relationship between the appraised value and purchase_price id when compared to the approximately dollar_figure million that the partnership paid for the maison blanche building in date mr cohen’s opinion that less than three years later conveyance of the servitude to prc reduced the value of the building by dollar_figure5 million would likely suggest to a reasonably prudent taxpayer intending to claim a chari- table contribution deduction on account of the conveyance that further investigation of the servitude’s value was war- ranted and considering mr cohen’s failure to set forth a value for the building as an unimproved shell and his opinion that the value of the building was over tenfold what the partnership had recently paid for it a reasonably pru- dent taxpayer attempting to assess its proper tax_liability would no doubt have further investigated mr cohen’s meth- odology and conclusions lack of further investigation would be counterindicative that the partnership acted with reason- able cause and in good_faith in the face of the facts before it but petitioner does not rely solely on the cohen appraisal and does claim that the partnership further investigated the value of the servitude which is necessary not only for the partnership to satisfy the sec_6664 good-faith- investigation requirement but also on the facts before us as verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner evidence that there was reasonable_cause for and it acted in good_faith with respect to the underpayment in tax resulting from its gross_misstatement of the value of the servitude we shall now consider petitioner’s evidence that besides the cohen appraisal the partnership made a good-faith investigation of the value of the servitude the revac appraisal we accept mr drawbridge’s testimony that the partner- ship reviewed and relied on the revac appraisal petitioner concedes in its supplemental brief however the revac appraisal did not appraise the servitude and the part- nership did not rely on the revac appraisal as a measure of the value of the servitude nevertheless petitioner argues that the revac appraisal which estimates that the fair_market_value of the maison blanche building would be dollar_figure million upon rehabilitation and dollar_figure million upon achieving stabilized occupancy as supporting the cohen appraisal which concluded that the before-donation value of the building was dollar_figure million any reasonable person making a good_faith investigation of the value of the contributed_property would have viewed the cohen appraisal when compared to the earlier revac appraisal with respect to a common deter- mination of value-ie the unimpaired highest_and_best_use before value of the subject property-as expressing a significantly more conservative petitioner suggests that if to satisfy the good-faith-investigation requirement of sec_6662 the partnership should have obtained a second appraisal of the servitude that is clearly not what congress intended when it established the rule neither we nor respondent has suggested that to meet the good-faith-investigation requirement of sec_6662 the partnership had to obtain a second appraisal what a taxpayer must do to meet the good-faith- investigation requirement undoubtedly depends on the sophistication of the taxpayer and the complexity and magnitude of the claimed deduction see sec_1_6664-4 income_tax regs generally an owner is competent to give his opinion on the value of his property e g 179_f3d_370 5th cir babin v commissioner tcmemo_1992_673 wl at aff ’d 23_f3d_1032 6th cir to carry weight an owner’s opinion cannot be based on naked conjecture or solely speculative factors e g king f 3d pincite relying exclusively on his own knowledge or combining what he knows with verifiable data from a qualified_appraisal such as the appraiser’s data about the value of comparables a donor seeking to satisfy the good-faith-investigation requirement of sec_6662 before he files his tax_return might form an opinion as to the value of the contributed_property that on review by the commissioner or a court is found to be satisfactory while determining the value of less than the donor’s entire_interest in property eg the servitude may be difficult the standard to be met is not certainty but only that the value determined be based on a good-faith investiga- tion and while a second appraisal is not necessary nor would the mere fact of a second ap- praisal necessarily constitute a good-faith investigation of the value of the contributed_property given the magnitude of the charitable_contribution_deduction at stake here relative to the cost of a second appraisal a second appraisal undertaken in good_faith might have been a prudent investment verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports conclusion of value and accordingly would have no reasonable basis to question the after value or the resultant value of the easement as expressed in the cohen appraisal the revac appraisal valued the maison blanche building not the reduction in value if any of that building on account of the conveyance of the servitude to prc as we stated in whitehouse i t c pincite the flaw in petitioner’s argument is that the good_faith investigation that the partnership was required to make was not an investigation of the value of the maison blanche building but an investigation of the value of the servitude the before restriction value of a rehabilitated maison blanche building which mr cohen relied on in his calculation of the diminution in value occasioned by the conveyance of the servitude is only half the story since the revac appraisal tells us nothing of the other half of the story ie the value of the maison blanche building after the conveyance of the servitude it does not confirm the dollar_figure5 million value of the servitude arrived at by mr cohen indeed the dollar_figure million postrehabilitation value determined in the revac appraisal exceeds by slightly more than percent the dollar_figure million postrehabilitation and before restriction value determined by mr cohen which discrepancy without more equally brings into question both appraisals moreover a more conservative before-conveyance value does not necessarily signify a reasonable value for the ser- vitude itself indeed the cohen appraisal found a before- conveyance value based on the income-approach value of dollar_figure million but a final easement value of dollar_figure5 million whereas mr roddewig’s appraisal started from a lower before-conveyance value dollar_figure million but determined a larger easement value dollar_figure million petitioner begins its discussion of the revac appraisal by conceding that it was not an appraisal of the servitude and that the partnership did not rely on it to value the servitude those are the basic points on which we rely the revac appraisal does not constitute an investigation in good_faith or otherwise of the value of the servitude form_8283 we also accept mr drawbridge’s testimony that a prc rep- resentative signed the form_8283 acknowledging receipt of the servitude petitioner claims that the representative acknowledg ed the charitable donation in the claimed amount suffice it to say that the form_8283 contains the verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner following disclaimer as part of the donee acknowledgment this acknowledgment does not represent agreement with the claimed fair_market_value investigation other than his testimony that the partnership relied on the cohen and revac appraisals mr drawbridge did not tes- tify to any_action by either the partnership or its advisers the reznick and elkins firms that could be characterized as an investigation of the value of the servitude he did testify that the reznick firm prepared the form_1065 and that in filing it the partnership relied on professional tax_advice from both the reznick and elkins firms that much is clear and we accept it what is unclear is the substance of that advice and whether in preparing the form_1065 the reznick firm was duty bound either to ensure that the partnership had made a good-faith investigation of the value of the servitude or to make that investigation itself to assist us in carrying out the court of appeals’ man- date we asked the parties a series of questions we asked them to identify anything in the record that establishes the content of the professional advice that the partnership relied on in filing the form_1065 we asked them to identify authority establishing the duty_of an auditor preparing a tax_return to evaluate the reasonableness of the stated_value of a charitable_contribution and if there is such a duty to identify how the duty is to be executed we asked them to provide us with specific references to the record of testimony or other evidence demonstrating a good-faith investigation of the value of the servitude in particular we asked them to identify evidence that the partnership’s professional advisers made such a good-faith investigation and conveyed the results of the investigation to the partnership neither party identified any such authority or evidence the business record rule certainly would have been sufficient to permit mr drawbridge to produce written records pre- pared by the partnership at the time it filed the form_1065 and evidencing the necessary good-faith investigation see fdic v massingill 24_f3d_768 ndollar_figure 5th cir admitting testimony regarding files of which the witness was the subsequent custodian and if the reznick firm or verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports elkins firm carried out the investigation on the partnership’s behalf petitioner could have called someone from either or both firms to testify as to the steps taken to investigate the value of the servitude indeed gary j elkins who we assume was a member of the elkins firm in and is one of petitioner’s counsel in this case the court_of_appeals has said in general a court may draw a negative inference from a party’s failure to produce a witness ‘whose testimony would elucidate the transaction ’ 138_f3d_216 5th cir quoting 150_us_118 rev’g on other grounds tcmemo_1995_601 we find that aside from obtaining the cohen and revac appraisals no one from the partnership did anything else to investigate the value of the servitude we also find that no one from either the reznick firm or the elkins firm did anything to investigate the value of the servitude petitioner attempts to excuse its failure to produce evi- dence of any investigation of the value of the servitude by arguing that such an investigation was unnecessary whitehouse suggests that the fact that it retained eminently qualified professionals and relied on their advice and counsel demonstrates that it exercised ordinary business care and prudence in attempting to value the charitable donation and should without any further showing constitute sufficient evidence that whitehouse satisfied the requirements of sec_6664 we cannot agree the requirement of the statute is plain besides obtaining and relying on a qualified_appraisal by a qualified_appraiser the taxpayer must make a good_faith investigation of the value of the contributed_property sec_6664 for the good-faith-investigation requirement to have any meaning petitioner was required to demonstrate how in good_faith the partnership’s partners or its advisers could have believed that a dollar_figure5 million charitable contribu- tion deduction was reasonable beyond simply being the amount determined in the cohen appraisal there was how- ever no testimony regarding how if at all anyone reconciled the dollar_figure5 million amount of the deduction ie the value of the servitude with the approximately dollar_figure million that less than three years earlier the partnership paid for the building an reduction in value nor was there testi- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner mony regarding any inquiry as to mr cohen’s assumption in valuing the servitude that over less than three years the building had appreciated in value by approximately petitioner’s failure to provide evidence that anyone consid- ered those points is indicative that aside from obtaining the cohen appraisal no one made a good-faith investigation of the value of the servitude that additional step was required here see 985_f2d_36 1st cir aff ’g in part rev’g in part tcmemo_1992_27 sec_1_6664-4 income_tax regs reliance on advice and counsel nor has petitioner identified as requested the content of the professional advice that the partnership relied on in filing the form_1065 and petitioner has not shown that in preparing the form_1065 the reznick firm had either the duty to make an investigation of the value of the servitude or the duty to ensure that the partnership had done so finally petitioner has not identified authority estab- lishing the duty_of an auditor preparing a tax_return to evaluate the reasonableness of the stated_value of a chari- table contribution we have consulted the american institute of cpas state- ments on responsibilities in tax practice aicpa professional standards as of date tx sec_132 thereof cer- tain procedural aspects of preparing returns concerns in part the applicable standards for cpas concerning the obliga- tion to verify certain supporting data in pertinent part tx sec_132 states dollar_figure in preparing or signing a return the cpa may in good_faith rely without verification upon information furnished by the client or by third parties however the cpa should not ignore the implications of informa- tion furnished and should make reasonable inquiries if the information furnished appears to be incorrect incomplete or inconsistent either on its face or on the basis of other facts known to the cpa dollar_figure where the internal_revenue_code or income_tax regulations impose a condition to deductibility or other tax treatment of an item such as the taxpayer maintenance of books_and_records or substantiating documenta- tion to support the reported deduction or tax treatment the cpa should make appropriate inquiries to determine to his or her satisfaction whether such condition has been met verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports rules governing the practice of professionals before the internal_revenue_service are found in treasury dept cir- cular cfr sec title c f_r sec a relying on information furnished by clients is vir- tually the same as tx sec_132 it does not therefore appear that under either profes- sional standards or circular_230 the reznick firm was required to evaluate the reasonableness of the claimed value of the servitude unless the information furnished it appeared incorrect incomplete or inconsistent there is no evidence of the information provided to the reznick firm to prepare the form_1065 nor does petitioner claim that the informa- tion provided to the reznick firm appeared either incorrect incomplete or inconsistent we shall assume that the information provided to the reznick firm did not appear to it incorrect incomplete or inconsistent the firm therefore was not required under tx sec_132 or circular_230 to evaluate the reasonableness of the claimed value of the ser- vitude and while it may have been required to determine that the cohen appraisal was a qualified_appraisal in order for the partnership to claim a charitable_contribution deduc- tion on account of its conveyance of the servitude to prc see sec_1_170a-13 income_tax regs the additional investigation of value called for by sec_6664 was not a condition of the deductibility or tax treatment of the contribution it was necessary only as an element of any defense based on the sec_6664 reasonable-cause exception if respondent determined a sec_6662 accuracy- related penalty on account of a substantial or gross_valuation_misstatement we are not convinced and petitioner does not argue that contingency triggers a duty_of the reznick firm to make inquiries to ensure that the condition has been met a taxpayer may be confident enough in the value of his con- tribution of charitable_deduction_property that the risk he attaches to a substantial or gross_valuation_misstatement is too small to justify the cost of the additional good-faith inves- tigation of value the court_of_appeals questioned whether since the part- nership relied on professional advice in the preparation of the form_1065 someone had the duty in connection with that preparation to evaluate the reasonableness of the value claimed for the servitude whitehouse ii f 3d at verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner except as described we see no duty and on the facts before us there was no such duty petitioner does not argue to the contrary finally the court_of_appeals asked whether to show reasonable_cause petitioner needed to prove more than that the partnership relied on its accountants’ and attorneys’ opinions of the cohen appraisal id pincite as stated peti- tioner has not identified the content of the advice that the partnership relied on in filing the form_1065 what were the opinions upon which it relied with respect to the cohen appraisal the particular requirement of sec_6664 at issue here is the requirement of paragraph b thereof that in addition to obtaining a qualified_appraisal of the servitude by a qualified_appraiser the partnership made a good-faith investigation of the value of the servitude pos- sibly the reznick firm or the elkins firm provided the part- nership with an opinion or advice that constituted either part or all of a good-faith investigation of the value of the ser- vitude but the record is bare of any evidence supporting that conclusion we are left with petitioner’s argument stated supra section v b that the partnership retained emi- nently qualified professionals on whom it relied and with- out any further showing that should be sufficient to show it made a good-faith investigation of the value of the ser- vitude we do not believe that it is sufficient also we fail to see how petitioner’s recitation of results in tax_court cases helps carry its burden of proving that someone on behalf of the partnership carried out the required investiga- tion conclusion petitioner has failed to prove that in addition to obtaining and relying on the necessary appraisal it made a good-faith investigation of the value of the servitude it has therefore failed to satisfy the conditions of sec_6664 which are requisite for the application of the reasonable-cause-and- good-faith exception found in sec_6664 nor for that matter has it shown that in relying on the cohen appraisal the partnership had reasonable_cause for and it acted in good_faith with respect to the underpayment in tax resulting verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports from its gross_misstatement of the value of the servitude see sec_1_6664-4 income_tax regs c conclusion the partnership overstated the value of the servitude on the form_1065 by an amount that was more than of the correct value and therefore it made a gross_valuation_misstatement the reasonable_cause exception provided for in sec_6664 is inapplicable we sustain application of an accuracy-related_penalty under sec_6662 on the basis of a gross_valuation_misstatement vi conclusion to reflect the foregoing decision will be entered under rule appendix act of donation of perpetual real rights by whitehouse hotel limited_partnership to preservation alliance of new orleans incorporated d b a preservation resource center of new orleans united_states of america state of louisiana parish of orleans livingston be it known that on thi sec_29th day of december before me undersigned notary public duly commissioned and quali- fied in and for the parish of orleans livingston state of louisiana therein residing and in the presence of the hereinafter named and under- signed witnesses in whitehouse i t c pincite as reported supra p we stated our conclusion that t he partnership overstated the value of the servitude on the form_1065 by more than percent as reflected above we should have concluded that the partnership overstated the value of the servitude on the form_1065 by an amount that was more than of the correct value that change in wording would not have affected our conclusion that there was a gross_valuation_misstatement see id pincite verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner personally came and appeared whitehouse hotel limited_partnership hereinafter referred to as owner taxpayer identification no a louisiana partnership in commendam appearing herein through its duly authorized general_partner whitehouse hotel l l c a louisiana limited_liability_company represented herein by its duly authorized manager housing developers ii l l c represented herein by its duly authorized manager j k r family l l c represented herein by its duly authorized manager stewart juneau and be it known that on thi sec_23rd day of december before me the undersigned notary public a notary public duly commissioned and qualified in and for the parish of orleans state of lou- isiana therein residing and in the presence of the hereinafter named and undersigned witnesses personally came and appeared preservation alliance of new orleans incorporated d b a preservation resource center of new orleans hereinafter referred to as donee a louisiana non-profit corporation organized under title chapter ii of the louisiana revised stat- utes r s before patrick d breeden notary public date and recorded in the office of the louisiana secretary of state on date the date that corporate existence began herein represented by patricia h gay its executive director duly authorized to act for said donee who hereby declare stipulate covenant and agree as follows w_i t n e s s e t h whereas owner possesses full and complete ownership of that certain land land and the improvement thereon improvement located in square of the second district of the city of new orleans louisiana which square is bounded by canal burgundy iberville and dauphine streets and more particularly described on exhibit a attached hereto and made a part hereof the land and improvement are collectively referred to as the property and whereas the property is shown on that certain survey dated date prepared by gandolfo kuhn associates inc the survey a copy of which is attached hereto as exhibit b and made a part hereof and whereas the improvement as shown on the survey consists of a thir- teen-story building with the upper seven stories being constructed around a light well facing dauphine street verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports whereas the first five stories of the improvement are referred to herein as the lower stories and the upper eight stories of the improve- ment are referred to herein as the upper stories and whereas owner intends to rehabilitate the improvement and convert it into a luxury hotel and to construct penthouses on the roof of the improvement the construction of penthouses on the roof of the improve- ment shall be referred to herein as the penthouse addition and whereas the penthouse addition will be constructed in accordance with the approval of the national park service of the united_states department of the interior and in compliance with the comprehensive zoning ordinance of the city of new orleans and in any event shall not exceed thirty feet in height above the roof of the improvement and shall not be closer than twenty feet to the roof parapet nearest to dauphine street and whereas donee is a non-profit corporation duly established under the laws of louisiana operated exclusively for charitable educational and historical purposes in order to facilitate public participation in the preservation of sites buildings and objects significant in the history and culture of the city of new orleans and in furtherance of such purposes is authorized under sec_1252 of title of the louisiana revised stat- utes r s a to accept grants of perpetual real rights burdening whole or any part of immovable_property including but not limited to the facade exterior roof or front of any improvements thereof in order to pro- tect property significant to such history and culture and whereas owner warrants that there exists no servitude lease mort- gage lien or other interest affecting or encumbering the property which would prohibit prime interfere or otherwise limit the effectiveness of any of the rights and benefits herein created by this act of donation of per- petual real rights and granted to donee except as may be disclosed on the public record and whereas the property has historical and or architectural merit and contributes significantly to the architectural and cultural heritage and visual beauty of the city of new orleans and should be preserved and whereas the scenic and architectural facade servitude donated by the owner to donee by this act of donation of perpetual real rights is cre- ated herein for charitable educational and historical purposes and will assist in preserving and maintaining the property and the architectural ensemble of the city of new orleans and whereas to this end owner desires to donate grant transfer and convey to donee and donee desires to accept a scenic open space and architectural facade servitude as a perpetual real right in and to the exte- rior surfaces of the improvement now therefore pursuant to r s as amended and in accordance with applicable provisions of the internal_revenue_code of verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner as amended owner does hereby create establish grant donate convey and transfer to donee a perpetual real right which perpetual real right is more particularly described below in and to certain exterior sur- faces of the improvement all of which are owned by owner the ser- vitude subject_to the right of the owner to construct the penthouse addi- tion on the roof of the upper stories and to those rights reserved to owner in paragraph hereof this servitude shall constitute a binding servitude in perpetuity upon the exterior surfaces of the improvement and to that end owner cov- enants on behalf of owner and owner’s heirs successors and assigns and all subsequent owners of the improvement with donee its successors and assigns such covenants being deemed to run as a binding servitude in perpetuity with the land to do and refrain from doing each of the fol- lowing terms and stipulations which contribute to the public purpose in that they aid significantly in the preservation of historic property the exterior surfaces of the improvement subject_to this servitude are the exterior walls of the lower stories which are visible from canal and dauphine streets the exterior portion of the improvement above the lower stories which is not covered by the upper stories the exterior walls of the upper stories which are visible from canal burgundy iberville and dauphine streets and the roof of the upper stories subject_to owner’s right to construct the penthouse addition thereon the facade in the event of uncertainty the exterior surfaces of the improvement visible in the photographs in exhibit c shall control donee acknowledges that owner has provided to donee plans dated date the plans pursuant to which owner intends to renovate the improvement including the facade and that such renovation and rehabilitation have been approved by donee provided such work is in compliance with the plans owner acknowledges and agrees that it shall make certain improvements to the facade which shall have a cost of at least dollar_figure owner further acknowledges and agrees that in the event any changes or modifications are made to the plans which affect the facade owner shall first obtain the prior written approval of donee before any such changes or modifications are made owner agrees at all times to preserve and maintain the facade in a good and sound state of repair without the express written permission of the donee its successors or assigns signed by a duly authorized representative thereof based upon written plans submitted by owner to donee no construction change alteration remodeling renovation or any other thing shall be undertaken by owner or permitted to be undertaken in or to the facade which would affect either the height or alter the exterior of the facade or the appear- ance of the facade other than as shown on the plans and the penthouse addition or which would adversely affect the structural soundness of the improvement the repair or replacement or reconstruction of any subse- quent damage to the facade which has resulted from casualty_loss deterioration or wear_and_tear shall be permitted without the prior writ- ten approval of donee provided that such reconstruction repair verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports repainting or refinishing is performed in a manner which will not alter the appearance of the facade subject_to this servitude as it is as of even date herewith or as it may subsequently be modified in accordance with the terms hereof anything to the contrary notwithstanding in this act of donation of perpetual real rights owner hereby retains the right i to replace any window in the improvement with a new window which rep- licates the window which is being replaced so long as owner does not replace more than ten percent of the windows in the improvement and ii to affix to the exterior walls of the penthouse addition tele- communications devices so long as such devices are mounted as flush to the exterior walls of the penthouse addition as possible and are painted a color which is harmonious with the color of the facade in all events owner in painting the exterior of the facade agrees to obtain the prior written consent of donee its successors or assigns signed by a duly authorized representative thereof as to the quality and color of paint to be used if significantly different from that presently existing all work for preserving maintaining altering or renovating the facade shall be performed and conducted by owner at owner’s sole cost and expense should demolition of the improvement occur in whole or in part other than as provided for in the plans or in the event either reconstruction or change alteration or renovation is performed without the prior written approval of donee as required herein donee shall have the right to require any changes to such work as donee in its sole discretion deems proper all such construction or changes shall be commenced at owner’s sole cost and expense within sixty days of donee’s written notice to owner and pursued with diligence until completion or donee may compel curative work to be performed at owner’s sole cost and expense in addition to all rights and remedies provided herein or by law for the purpose of maintaining and preserving the facade after it has been renovated and rehabilitated donee shall have the right to require the owner at owner’s expense to perform and conduct such repairs and maintenance work reasonably deemed necessary in order to preserve maintain or repair the facade and the structural elements of the improve- ment all such work shall be commenced at owner’s sole cost and expense no later than sixty days after owner’s receipt of donee’s written notice and shall be pursued with due diligence until completion in the event that said repairs and maintenance work are not completed by owner within a reasonable_time thereafter donee may a proceed against owner by summary process in a court of competent jurisdiction to compel such repairs and maintenance and or b exercise all other rights and remedies provided herein or by law all rights granted to donee herein including such rights which donee may exercise pursuant to paragraph above shall be exercised in a reasonable and prudent manner and with least possible cost to owner cal- culated so as not to interfere with owner’s reasonable use and enjoyment of the property while accomplishing the purposes of this act of donation of perpetual real rights verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner owner hereby consents and agrees that representatives of donee its successors and assigns shall be permitted to inspect the property at all reasonable times upon forty-eight hours prior notice given to owner inspections will normally take place from the street however owner con- sents and agrees that representatives of donee its successors and assigns shall be permitted to enter and inspect the interior of the improvement for the purpose of verifying the maintenance of the structural condition and soundness of the improvement and protecting the rights of donee herein inspection of the interior will be made at a time mutually agreed upon by the owner and donee its successors and assigns and owner covenants not to withhold unreasonably its consent in establishing a date and time for such inspection at least once every five years owner at owner’s cost shall provide to donee an inspection report of the condition of the facade and the structural elements of the improvement such inspection report to be prepared by a competent licensed structural engineer or com- petent licensed roofer or both whichever is applicable donee shall have the right to require that the owner cause an inspection of the improve- ment from time to time upon donee’s reasonable belief that a special inspection is necessary to accomplish the purposes of this act of donation of perpetual real rights including but not limited to evidence of deterio- ration to the improvement within forty-five days after donee has notified the owner of the need for a special inspection owner shall deliver to donee an inspection report prepared by a competent person as above- described in the event that the owner fails to provide such inspection reports as are required by this paragraph donee may at the owner’s sole cost and expense employ for the account of owner the services of a competent licensed structural engineer and or a competent licensed roofer and shall submit to owner all bills and other evidence of fees incurred or paid for such services which shall be promptly paid_by owner in the event of a fire or other_casualty which results in damage to or loss or destruction of a part of the facade or the structural elements of the improvement owner agrees promptly to repair renovate or reconstruct the damaged or destroyed parts of the facade or the structural elements of the improvement with the prior consent and approval of donee as otherwise provided herein in the event of a total loss or destruction of the improvement owner shall promptly remove all debris and trash and properly maintain the land owner must obtain donee’s written approval of and prior consent to any construction or reconstruction of the improvement as provided herein owner agrees at all times to carry and maintain such adequate amounts of comprehensive general bodily and property damage liability insurance property fire vandalism malicious mischief and extended cov- erage insurance general construction liability insurance and such other standard insurance coverages as may be reasonably required by donee the policies of insurance required to be obtained pursuant to this para- graph shall name donee as a co-insured as its interest appears herein if the improvement is uninsurable owner shall provide such other protec- tion which in the reasonable discretion of donee is necessary and advisable verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports for the maintenance and preservation of the improvement at owner’s sole cost and expense donee shall be provided with copies of said policies donee shall have the right to provide such insurance at owner’s cost and expense and lien the property for the cost of the premiums in the event owner fails to obtain the required policies owner shall provide to donee written notice of the owner’s sale_or_other_disposition of the property or any part thereof at the time of such sale_or_other_disposition or as soon as practicable thereafter but in no event more than seven days following such sale owner shall insert in any agreement to sell the property or any part thereof or in any act of sale of the property or any part thereof a provision expressly setting forth that the property and the purchaser thereof are subject_to and bound by this act of donation of perpetual real rights and all covenants obliga- tions agreements and restrictions herein the written notice required to be made by owner under this paragraph shall contain the name and address of any purchaser and the name and address of a local agent and attorney-in-fact for an absentee purchaser in the event the property is subdivided into condominium units time-sharing units or other forms of multiple ownership owner and its heirs successors vendees or assigns agree to appoint and maintain a single agent and attorney-in-fact residing in the parish of orleans with whom donee shall be authorized to deal exclusively in order to enforce donee’s rights under this act of donation of perpetual real rights owner agrees to and does herewith grant transfer and convey to donee all development rights applicable to the property as provided for in the city of new orleans comprehensive zoning ordinance other than as shown on the plans and the penthouse addition as well as all privi- leges to transfer sell or otherwise trade or bargain for such development rights in the name of owner but for the benefit of donee owner agrees to cooperate with donee as necessary in any such transfer with all costs of such transfer to be paid_by donee and all benefits therefrom accruing to donee no signs markers notices billboards advertisements plaques decorations or other items shall be displayed erected mounted or placed on the facade except as set forth on the plans or without the prior express written consent of donee which consent donee may withhold in its reason- able and sole discretion the rights interests obligations and benefits herein constitute individually and collectively a perpetual real right which vests imme- diately in donee upon the execution of this act of donation of perpetual real rights and shall be binding on owner its heirs successors and assigns and on all subsequent owners of the property owner agrees and acknowledges that the servitude shall have a fair_market_value at all times that is at least equal to the proportionate value that the servitude as of the date of donation bears to the total value of the property as of the date of donation and that such proportionate value of the servitude shall remain constant and recognized henceforth and forevermore such proportionate value is hereby agreed by the parties hereto to be ten percent owner further agrees and acknowledges that in the event of a verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner change in conditions which would give rise to the judicial extinguishment of the restrictions and obligations imposed hereunder with respect to the facade the donee on a subsequent sale exchange or involuntary conver- sion of the property shall be entitled to a portion of the proceeds of such sale exchange or involuntary_conversion at least equal to the constant proportionate value of the servitude donee agrees and binds itself to use all of the proceeds it receives from a sale exchange or involuntary_conversion of the property resulting from a judicial proceeding which extinguishes donee’s real rights in a manner consistent with the conservation purposes of the original donation the parties hereto contemplate that the servitude is a perpetual con- servation restriction within the meaning of sec_1 and of the regulations of the department of treasury and for federal_income_tax purposes the donation of this perpetual real right is the con- tribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes in the event that the donee shall at any time in the future acquire full and complete ownership of the property donee for itself its successors and assigns covenants and agrees in the event of subsequent conveyances of such property to another to create a new perpetual real right con- taining the same restrictions and provisions as are contained herein and either to retain such perpetual real right in itself or to convey such real right to a similar local or national organization whose purposes inter alia are to promote historic preservation any right or obligation imposed upon the owner of the property by the servitude including any covenant restriction or affirmative obligation herein shall be enforceable by the donee following reasonable notice to owner through judicial proceeding by actions for temporary and or perma- nent injunction to enjoin such violations and to require the performance of all obligations imposed on owner by this act of donation of perpetual real rights or in the alternative representatives of donee its successors and assigns may enter upon the property correct any violation and hold owner and owner’s heirs successors and assigns responsible for the cost thereof in an action for damages brought by donee donee its successors or assigns shall have available all other legal and equitable remedies per- mitted by law to enforce owner’s obligations hereunder in the event owner is found to have violated any of its obligations arising from this act of donation of perpetual real rights owner agrees to indemnify and hold harmless donee from all reasonable attorneys’ fees expert witness charges and other charges fees and costs paid_or_incurred by donee in the enforcement of any of its rights granted herein all other rights of ownership that do not conflict with the exercise of donee’s rights hereunder shall be and are hereby retained by owner owner shall have the right to use the property and the improvement for whatever lawful purpose owner deems necessary except as to rights herein granted owner agrees not to perform any work or make any use of the property which would adversely affect donee’s full exercise and enjoyment of the perpetual real rights created herein owner agrees to pay verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie united_states tax_court reports all real_estate_taxes and real_property assessments on the property and agrees to hold donee harmless in connection therewith donee acknowledges that in order to finance the rehabilitation of the improvement owner may sell the property to a third party and lease the property from such third party for the term of such financing in such event owner as lessee of such third party shall be responsible for all monetary obligations of owner under this act of donation of perpetual real rights donee agrees that notwithstanding any provision herein to the contrary during the term of any such lease from such third party to owner donee shall enforce such monetary obligations solely against owner or in default thereof against the property in rem owner its successors or assigns will do and perform at owner’s cost all acts necessary to the prompt filing for registry of this act of donation of perpetual real rights in the conveyance records of the parish of orleans wherein the property is located thus done and passed in my office at new-orleans denham springs louisiana on the day month and year herein first above writ- ten in the presence of the two undersigned competent witnesses who hereunto sign their names with the said appearers and me notary after reading of the whole witnesses owner signature signature whitehouse hotel limited_partnership by whitehouse hotel l l c its general_partner by housing developers ii l l c its manager by j k r family l l c its manager by signature stewart juneau its manager signature notary public thus done and passed in my office at new orleans louisiana on the day month and year herein first above written in the presence of the two undersigned competent witnesses who hereunto sign their names with the said appearer and me notary after reading of the whole verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie whitehouse hotel ltd p’ship v commissioner witnesses donee preservation alliance of new orleans incorporated d b a preservation resource center by signature patricia h gay its executive director signature signature signature notary public f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v white oct jamie
